 

LOAN AGREEMENT

Dated as of September 19, 2005

among

ArvinMeritor Receivables Corporation, as Borrower,

 

ARVINMERITOR, INC., as initial Collection Agent,

THE LENDERS AND CO-AGENTS FROM TIME TO TIME PARTY HERETO,

and

SUNTRUST CAPITAL MARKETS, INC., as Administrative Agent

 

 

 

 

 

| CH\784520.6||

030466-0018

 



 

 

 

ARTICLE I.

DEFINITIONS

2

Section 1.1

Defined Terms

2

Section 1.2

Other Definitional Provisions.

23

Section 1.3

Other Terms

23

Section 1.4

Computation of Time Periods

23

Section 1.5

Continuance of Significance Events

24

ARTICLE II.

COMMITMENTS, BORROWING PROCEDURES AND LENDER NOTES

24

Section 2.1

Commitments

24

Section 2.2

Borrowing Procedures

24

Section 2.3

Funding

25

Section 2.4

Representation and Warranty

25

Section 2.5

Voluntary Termination of Committed Lenders’ Commitments; Reduction of Facility
Limit

25

Section 2.6

Notes

25

ARTICLE III.

INTEREST, FEES, ETC.

25

Section 3.1

Interest Rates

25

Section 3.2

Interest Payment Dates

26

Section 3.3

Applicable Interest Rates

26

Section 3.4

Fees

27

Section 3.5

Computation of Interest and Fees

27

ARTICLE IV.

REPAYMENTS AND PREPAYMENTS; DISTRIBUTION OF COLLECTIONS

27

Section 4.1

Repayments and Prepayments

27

Section 4.2

Application of Collections.

28

Section 4.3

Application of Certain Payments

29

Section 4.4

Due Date Extension

29

Section 4.5

Timing of Payments

29

ARTICLE V.

SECURITY INTEREST

30

Section 5.1

Grant of Security.

30

Section 5.2

Administrative Agent Appointed Attorney-in-Fact

30

Section 5.3

Administrative Agent May Perform

31

Section 5.4

Release of Collateral

31

ARTICLE VI.

INCREASED COSTS, ETC.

32

Section 6.1

Increased Costs

32

Section 6.2

Broken Funding Costs

33

Section 6.3

Withholding Taxes.

33

ARTICLE VII.

CONDITIONS TO BORROWING

34

Section 7.1

Initial Loan

34

7.1.1

Resolutions

34

7.1.2

Consents, etc

34

7.1.3

Incumbency and Signatures

34

7.1.4

Good Standing Certificates

35

7.1.5

Financing Statements

35

7.1.6

Search Reports

35

7.1.7

Fee Letters; Payment of Fees

35

7.1.8

Receivables Sale Agreement

35

7.1.9

Opinions of Counsel

36

7.1.10

Lender Notes

36

7.1.11

Borrowing Base Certificate and Monthly Report

36

 

 

ii

 

| CH\784520.6||

030466-0018

 



 

 

 

7.1.12

Lock Box Account Agreements

36

7.1.13

Releases

36

7.1.14

Performance Undertaking

36

7.1.15

Othe

 

Section 7.2

All Advances

36

7.2.1

No Default, etc.

36

7.2.2

Borrowing Request, etc.

36

7.2.3

Commitment Termination Date

36

7.2.4

Accounts

37

ARTICLE VIII.

REPRESENTATIONS AND WARRANTIES

37

Section 8.1

Existence and Power

37

Section 8.2

Power and Authority; Due Authorization, Execution and Delivery

37

Section 8.3

No Conflict

37

Section 8.4

Governmental Authorization

37

Section 8.5

Actions, Suits

38

Section 8.6

Binding Effect

38

Section 8.7

Accuracy of Information

38

Section 8.8

Margin Regulations; Use of Proceeds

38

Section 8.9

Good Title

38

Section 8.10

Perfection

38

Section 8.11

Places of Business and Locations of Records

39

Section 8.12

Accounts

39

Section 8.13

No Material Adverse Effect

39

Section 8.14

Names

39

Section 8.15

Ownership of Borrower; No Subsidiaries

39

Section 8.16

Not a Holding Company or an Investment Company

39

Section 8.17

Compliance with Credit and Collection Policy

39

Section 8.18

Solvency

40

Section 8.19

Eligible Receivables

40

Section 8.20

Sales by Originators

40

ARTICLE IX.

COVENANTS OF BORROWER AND COLLECTION AGENT

40

Section 9.1

Affirmative Covenants

40

9.1.1

Compliance with Laws, Etc.

40

9.1.2

Preservation of Legal Existence

40

9.1.3

Performance and Compliance with Receivables

40

9.1.4

Credit and Collection Policy

40

9.1.5

Reporting Requirements

41

(a)

Financial Statements.

41

(b)

Monthly Reports and Borrowing Base Certificates.

41

(c)

Significant Events

42

(d)

Servicing Certificate

42

(e)

Procedures Review

42

(f)

Other

42

9.1.6

Use of Proceeds

42

9.1.7

Separate Legal Entity

43

9.1.8

Adverse Claims on Receivables

44

9.1.9

Further Assurances

44

9.1.10

Servicing

45

 

 

iii

 

| CH\784520.6||

030466-0018

 



 

 

 

9.1.11

Inspection

45

9.1.12

Cooperation

45

9.1.13

Facility

45

9.1.14

Accounts

46

Section 9.2

Negative Covenants

46

9.2.1

Sales, Liens, Etc

46

9.2.2

Mergers, Acquisitions, Sales, Subsidiaries, etc

46

9.2.3

Change in Business; Change in Credit and Collection Policy

47

9.2.4

Other Debt

47

9.2.5

Organizational Documents

47

9.2.6

Jurisdiction of Organization; Location of Records

47

9.2.7

Financing Statements

48

9.2.8

Business Restrictions

48

9.2.9

Other Agreements; Performance Undertaking

48

ARTICLE X.

SIGNIFICANT EVENTS AND THEIR EFFECT

48

Section 10.1

Events of Default

48

10.1.1

Non-Payment of Loans, Etc

48

10.1.2

Non-Compliance with Other Provisions

49

10.1.3

Breach of Representations and Warranties

49

10.1.4

Bankruptcy

49

10.1.5

Tax and ERISA Liens

49

Section 10.2

Amortization Events

49

10.2.1

Collection Agent Event of Default

49

10.2.2

Collateral Reporting

49

10.2.3

Borrowing Base Deficit

49

10.2.4

Default Ratio

50

10.2.5

Dilution Ratio

50

10.2.6

Delinquency Ratio

50

10.2.7

Accounts Receivable Turnover Ratio

50

10.2.8

Event of Default

50

10.2.9

Validity of Transaction Documents

50

10.2.10

Termination Date

50

10.2.11

Performance Undertaking

50

10.2.12

Change of Control

50

10.2.13

Judgments

50

Section 10.3

Effect of Significant Event.

51

10.3.1

Optional Termination

51

10.3.2

Automatic Termination

51

10.3.3

Notice to Rating Agencies

51

ARTICLE XI.

THE COLLECTION AGENT

51

Section 11.1

ArvinMeritor as Initial Collection Agent

51

Section 11.2

Certain Duties of the Collection Agent.

51

11.2.1

Authorization to Act as Borrower’s Agent

51

11.2.2

Collection Agent to Act as Collection Agent.

52

11.2.3

Collections.

54

11.2.4

Settlement

55

Section 11.3

Servicing Compensation

55

Section 11.4

Agreement Not to Resign

55

 

 

iv

 

| CH\784520.6||

030466-0018

 



 

 

 

Section 11.5

Designation of Collection Agent

56

Section 11.6

Termination

56

Section 11.7

Collection Agent Events of Default

56

11.7.1

Failure to Make Payments and Deposits

56

11.7.2

Non-Compliance with Other Provisions

56

11.7.3

Delegation

56

11.7.4

Breach of Representations and Warranties

56

11.7.5

Bankruptcy

56

11.7.6

Judgments

56

11.7.7

Cross-Default to Material Debt

57

ARTICLE XII.

AGENTS

58

Section 12.1

Authorization and Action

58

Section 12.2

Delegation of Duties

58

Section 12.3

Exculpatory Provisions

58

Section 12.4

Reliance by Agents.

59

Section 12.5

Notice of Significant Events

59

Section 12.6

Non-Reliance on Other Agents and Lenders

60

Section 12.7

Indemnification of Agents

60

Section 12.8

Agents in their Individual Capacities

60

Section 12.9

Conflict Waivers

61

Section 12.10

UCC Filings

61

ARTICLE XIII.

ASSIGNMENTS

61

Section 13.1

Restrictions on Assignments

61

Section 13.2

Documentation

62

Section 13.3

Rights of Assignees

62

Section 13.4

Transfer and Maintenance of Register

62

ARTICLE XIV.

INDEMNIFICATION

62

Section 14.1

General Indemnity of Borrower

62

Section 14.2

Indemnity of Collection Agent

63

ARTICLE XV.

MISCELLANEOUS

63

Section 15.1

No Waiver; Remedies

63

Section 15.2

Amendments, Etc.

63

Section 15.3

Notices, Etc.

64

Section 15.4

Costs, Expenses and Taxes.

65

Section 15.5

Binding Effect; Survival

65

Section 15.6

Captions and Cross References

66

Section 15.7

Severability

66

Section 15.8

Governing Law

66

Section 15.9

Counterparts

66

Section 15.10

Submission to Jurisdiction; Waiver of Trial by Jury.

66

Section 15.11

No Recourse Against Conduit Lenders

67

Section 15.12

No Proceedings

67

Section 15.13

Confidentiality

67

Section 15.14

Entire Agreement

68

Section 15.15

Limitation on Payments

68

 

 

v

 

| CH\784520.6||

030466-0018

 



 

 

EXHIBITS AND SCHEDULES

EXHIBIT A

Form of Borrowing Request

EXHIBIT B

Form of Lender Note

EXHIBIT C

Form of Monthly Report

EXHIBIT D

Form of Borrowing Base Certificate

EXHIBIT E

Form of Performance Undertaking

EXHIBIT F

Concentration Limits

SCHEDULE 8.12

Lock-Boxes and Lock-Box Accounts

SCHEDULE 9.1.5

Procedures Review Requirements

SCHEDULE 15.3

Notice Addresses

 

 

vi

 

| CH\784520.6||

030466-0018

 



 

 

LOAN AGREEMENT

THIS LOAN AGREEMENT is made and entered into as of September 19, 2005, among:

(a)           ARVINMERITOR RECEIVABLES CORPORATION, a Delaware corporation
(“Borrower”),

(b)           ARVINMERITOR, INC., an Indiana corporation (together with its
successors, “ArvinMeritor”), in its capacity as the initial collection agent (in
such capacity, together with its successors and permitted assigns in such
capacity, the “Collection Agent”),

(c)           THREE PILLARS FUNDING LLC, a Delaware limited liability company
(“Three Pillars”) and each of the other Persons listed on Annex A to this
Agreement under the heading “Conduit Lender” (each, including Three Pillars, a
“Conduit Lender”),

(d)           SUNTRUST BANK (“STB”) and each of the other Persons listed on
Annex A to this Agreement under the heading “Committed Lender” (each, including
STB, a “Committed Lender”),

(e)           SUNTRUST CAPITAL MARKETS, INC. (“STCM”), as agent and
administrator for Three Pillars, STB and their respective successors and
permitted assigns (in such capacity (together with its successors and assigns in
such capacity, the “Three Pillars Agent”) and each of the other Persons listed
on Annex A to this Agreement under the heading “Co-Agent” (each, including the
Three Pillars Agent, a “Co-Agent”),

(f)            SUNTRUST CAPITAL MARKETS, INC., as administrative agent for the
Conduit Lenders, the Committed Lenders and the Co-Agents (in such capacity,
together with its successors and assigns in such capacity, the “Administrative
Agent”).

BACKGROUND

 

1.

Borrower desires that the Lenders (hereinafter defined) extend financing to
Borrower.

2.            Each of the Lenders is willing to extend such financing on the
terms and subject to the conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the parties hereto agree as follows:

ARTICLE I.

DEFINITIONS

Section 1.1            Defined Terms. As used in this Agreement, (a) capitalized
terms used and not otherwise defined in this Agreement or the exhibits hereto
are used with the meanings attributed thereto in the Receivables Sale Agreement
(hereinafter defined), and (b) the following terms have the following meanings:

“Accounts Receivable Turnover Ratio” means, on any date of determination, (a)
the aggregate amount of Credit Sales during the 12 months ending on the most
recent Calculation Date, divided by (b) the average month-end amount of the
aggregate Unpaid Balance of Receivables during the 12 months ending on such
Calculation Date.

“Administrative Agent” has the meaning set forth in the preamble to this
Agreement.

“Administrative Agent’s Fee Letter” means that certain fee letter dated as of
September 19, 2005 by and among Borrower and the Administrative Agent, as the
same may be amended, restated and/or otherwise modified from time to time.

“Advance” means the Loans made on any given date.

 

 

 

| CH\784520.6||

030466-0018

 



 

 

“Advance Rate” means the percentage equal to (a) 100% minus (b) the Reserve
Percentage.

“Adverse Claim” means any lien (statutory or other), mortgage, pledge,
hypothecation, assignment, encumbrance or preference, priority or other security
agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, capitalized lease or other title retention agreement).

“Affected Party” means each of the Agents, the Lenders, the Support Providers,
any permitted assignee of any of the foregoing, any holder of a participation
interest in the rights and obligations of any of the foregoing, and any holding
company of any Committed Lender.

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person (i) is the
“beneficial owner” (as defined in Rule 13d-3 under the Securities Exchange Act)
of greater than or equal to ten percent (10%) or more of the combined voting
power of the controlled Person (giving effect to the relative voting rights
associated with the voting securities or other voting interests held by the
controlling Person) or (ii) possesses, directly or indirectly, the power to
direct or cause the direction of the management or policies of the controlled
Person, whether through ownership of equity interests, by contract or otherwise;
provided that (a) under no circumstance shall any Agent or any Lender be deemed
to be an Affiliate of the Borrower or vice versa, and (b) Mazda Motor
Corporation and its Subsidiaries shall not constitute “Affiliates” of Ford Motor
Company and its Subsidiaries unless and until Ford Motor Company and its
Subsidiaries are the “beneficial owners” (as defined in Rule 13d-3 under the
Securities Exchange Act) of greater than fifty percent (50%) of the combined
voting power of the controlled Person (giving effect to the relative voting
rights associated with the voting securities or other voting interests held by
the controlling Person).

“Agents” means, collectively, the Administrative Agent and the Co-Agents.

“Aggregate Eligible Balance” means, on any date of determination, the aggregate
Unpaid Balance of all Eligible Receivables at such time.

“Agreement” means this Loan Agreement, as it may be amended, supplemented,
restated or otherwise modified from time to time in accordance with the terms
hereof.

“Alternative Rate” means:

(a)           for any Interest Period while the LIBOR Rate is unavailable, an
interest rate per annum equal to the sum of (i) the Base Rate, plus (ii) the
Applicable Margin,

(b)           for any Interest Period until the applicable Lender has received
not less than three (3) Business Days’ prior notice that Borrower wishes to
select a LIBOR Rate, an interest rate per annum equal to the sum of (i) the Base
Rate, plus (ii) the Applicable Margin, and

(c)           at all other times, an interest rate per annum equal to the sum of
(i) the LIBOR Rate applicable to such Interest Period, plus (ii) the Applicable
Margin.

“Alternative Rate Loan” means any Loan that is not funded with Commercial Paper
Notes, including, without limitation, any Loan from and after the time, if any,
when the applicable Conduit Lender transfers such Loan, or borrows to finance
such Loan, under its Liquidity Agreement.

“Amortization Event” means any of the events described in Section 10.2.

“Applicable Margin” has the meaning specified in the Co-Agents’ Fee Letter.

“ArvinMeritor” has the meaning set forth in the preamble to this Agreement.

“Authorized Officer” means the president, chief financial officer, treasurer,
assistant treasurer or controller of any Person, and with respect to
ArvinMeritor, means such officers and the Director of Capital Markets and the
Senior Director of Capital Markets.

“Bankruptcy Code” means the United States Bankruptcy Code, 11 U.S.C. § 101 et
seq., as amended.

 

 

 

| CH\784520.6||

030466-0018

 



 

 

“Base Rate” means, on any date of determination, a fluctuating rate of interest
per annum equal to the higher of (a) the Prime Rate, or (b) the Federal Funds
Rate most recently determined by the applicable Co-Agent plus 0.50% per annum.

“Borrower” has the meaning set forth in the preamble to this Agreement.

“Borrower’s Account” means account #1085265 at JPMorgan Chase Bank, N.A. in
Chicago, Illinois, ABA # 021000021.

“Borrowing Base” means, on any date of determination, an amount equal to the
product of (a) the Advance Rate times (b) the Net Receivables Balance as
reflected in the most recent Monthly Report or Borrowing Base Certificate.

“Borrowing Base Certificate” means a certificate, substantially in the form of
Exhibit D hereto, duly executed by an Authorized Officer of Collection Agent.

“Borrowing Base Deficit” means, on any date of determination, an amount equal to
the excess, if any, of (a) the aggregate principal amount of all outstanding
Advances at such time over (b) the Borrowing Base.

“Borrowing Request” means a notice in the form of Exhibit A specifying the date
and amount of the requested Advance, each Group’s Funding Amount and, in the
case of each Match-Funded Conduit, the duration of the requested CP Tranche
Period.

“Broken Funding Costs” means:

(a) for any CP Loan (i) of any Pool-Funded Conduit which has its principal
reduced without compliance by Borrower with the notice requirements hereunder,
(ii) of any Match-Funded Conduit which has its principal reduced on any date
other than the last day of the applicable CP Tranche Period and (iii) which is
assigned by a Conduit Lender to its Liquidity Banks under its Liquidity
Agreement or any other applicable Support Agreement, an amount equal to the
excess, if any, of (A) the amount of interest that would have accrued at the
Commercial Paper Rate during the remainder of the applicable Interest Periods or
CP Tranche Periods for the Related Commercial Paper subsequent to the date of
such reduction or assignment of the principal of such Loan if such reduction or
assignment had not occurred, over (B) the sum of (1) to the extent all or a
portion of such principal is allocated to another Loan, the amount of interest
actually accrued during the remainder of such period on such principal for the
new Loan, and (2) to the extent such principal is not allocated to another Loan,
the income, if any, actually received during the remainder of such period by the
holder of such Loan from investing the portion of such principal not so
allocated,

(b) for any CP Loan or LIBOR Loan not prepaid following delivery of any
prepayment notice, the reasonable expenses, if any, actually incurred by the
applicable Lenders following receipt of such prepayment notice and in connection
therewith, and

(c) for any LIBOR Loan that is prepaid on a date other than the last day of its
Interest Period, the excess, if any, of (A) the amount of interest that would
have accrued at the LIBOR Rate during the remainder of the applicable Interest
Periods subsequent to the date of such prepayment if such prepayment had not
occurred, over (B) the sum of (1) to the extent all or a portion of such
principal is allocated to another Loan, the amount of interest actually accrued
during the remainder of such period on such principal for the new Loan, and (2)
to the extent such principal is not allocated to another Loan, the income, if
any, actually received during the remainder of such period by the holder of such
Loan from investing the portion of such principal not so allocated

All Broken Funding Costs shall be due and payable hereunder upon demand.

“Business Day” means any day on which (a) commercial banks in New York, New
York, and Atlanta, Georgia, are not authorized or required to be closed and The
Depository Trust Company of New York is open for business, and (b) in the case
of a Rate Setting Date for Loans bearing interest by reference to the LIBOR
Rate, banks are open for business in London, England.

“Calculation Date” means the last day of each Calculation Period.

 

 

 

| CH\784520.6||

030466-0018

 



 

 

“Calculation Period” means a fiscal month.

“Charge-Off” means a Receivable not previously deemed a Defaulted Receivable
that is written-off or should, in accordance with the Credit and Collection
Policy, be written-off.

“Closing Date” means September 19, 2005, the date of the first Advance
hereunder.

“Co-Agents” has the meaning set forth in the preamble to this Agreement.

“Co-Agents’ Fee Letter” means that certain fee letter dated as of September 19,
2005 by and among ArvinMeritor, Borrower and the Co-Agents, as the same may be
amended, restated and/or otherwise modified from time to time.

“Collateral” has the meaning set forth in Section 5.1(a).

“Collection Agent” means ArvinMeritor or any successor Collection Agent
appointed as provided in Section 11.5.

“Collection Agent Event of Default” shall have the meaning specified in Section
11.7.

“Collections” means, with respect to any Receivable, all cash collections and
other cash proceeds in respect of such Receivable, including, without
limitation, all yield, Finance Charges or other related amounts accruing in
respect thereof and all cash proceeds of Related Security with respect to such
Receivable.

“Commercial Paper Notes” means short-term promissory notes issued by any of the
Conduit Lenders to fund its Loans or investments in receivables or other
financial assets.

“Commercial Paper Rate” means:

(a)           For any CP Tranche Period of a Match-Funded Conduit, a rate per
annum equal to the sum of (i) the rate or, if more than one rate, the weighted
average of the rates, determined by converting to an interest-bearing equivalent
rate per annum the discount rate (or rates) at which such Match-Funded Conduit’s
Related Commercial Paper outstanding during such CP Tranche Period has been or
may be sold by any placement agent or commercial paper dealer selected by the
such Match-Funded Conduit’s administrator, plus (ii) the commissions and charges
charged by such placement agent or commercial paper dealer with respect to such
Related Commercial Paper, expressed as a percentage of the face amount thereof
and converted to an interest-bearing equivalent rate per annum;

(b)           For any CP Tranche Period of a Pool-Funded Conduit, the rate per
annum that, when applied to the outstanding principal balance of such
Pool-Funded Conduit’s Loans during such CP Tranche Period for the actual number
of days elapsed on a 360-day year basis would equate to such Pool-Funded
Conduit’s CP Costs for such CP Tranche Period.

“Commitment” means, as to each Committed Lender, its commitment to make Loans to
Borrower in an aggregate principal amount at any one time outstanding not
exceeding the amount set forth below its signature to this Agreement.

“Commitment Termination Date” means, with respect to the Committed Lenders, the
earliest to occur of (i) the Scheduled Commitment Termination Date, (ii) the
date of any termination of the Committed Lenders’ Commitments pursuant to
Section 2.5, and (iii) the effective date on which the Committed Lenders’
Commitments are terminated pursuant to Section 10.3, and (iv) the Liquidity
Termination Date of any Conduit Lender.

“Committed Lenders” has the meaning set forth in the preamble to this Agreement.

“Concentration Limit” has the meaning set forth in Exhibit F hereto.

“Conduit Lenders” has the meaning set forth in the preamble to this Agreement.

 

 

 

| CH\784520.6||

030466-0018

 



 

 

“Contract” means either (i) a written agreement between an Originator and an
Obligor, or (ii) an invoice issued by an Originator to an Obligor, in either of
the foregoing cases, pursuant to which such Obligor is obligated to pay for
goods, merchandise and/or services.

“Covered Taxes” means Taxes other than Excluded Taxes.

“CP Costs” means, for each Pool-Funded Conduit for each day, the sum of (i)
discount or interest accrued on its Pooled Commercial Paper on such day, plus
(ii) any and all accrued commissions in respect of its placement agents and
Commercial Paper Note dealers, and issuing and paying agent fees incurred, in
respect of such Pooled Commercial Paper for such day, plus (iii) other
reasonable costs associated with funding small or odd-lot amounts with respect
to all receivable purchase or financing facilities which are funded by its
Pooled Commercial Paper for such day, minus (iv) any accrual of income net of
expenses received on such day from investment of collections received under all
receivable purchase or financing facilities funded substantially with its Pooled
Commercial Paper, minus (v) any payment received on such day net of expenses in
respect of Broken Funding Costs related to the prepayment of any investment of
such Pool-Funded Conduit pursuant to the terms of any receivable purchase or
financing facilities funded substantially with Pooled Commercial Paper. In
addition to the foregoing net costs, if Borrower shall request any Loan during
any period of time determined by such Pool-Funded Conduit Agent in its sole
discretion to result in incrementally higher CP Costs applicable to such Loan,
the principal associated with any such Loan shall, during such period, be deemed
to be funded by such Pool-Funded Conduit in a special pool (which may include
capital associated with other receivable purchase or financing facilities) for
purposes of determining CP Costs applicable to such Loan.

“CP Loan” means a Loan made by a Conduit Lender at any time it is funded or
maintained with the proceeds of Commercial Paper Notes.

“CP Tranche Period” means:

(a)           with respect to each Match-Funded Conduit’s CP Loans, a period of
days from 1 Business Day up to the number of days necessary to extend such
period to include the next Distribution Date, commencing on a Business Day which
period is either (i) requested by Borrower and agreed to by such Conduit Lender
or its Co-Agent or (ii) in the absence of such request and agreement, selected
by such Conduit Lender or its Co-Agent (it being understood that the goal shall
be to select a period which ends on or as close to the next Distribution Date as
possible), and

(b)           with respect to each Pool-Funded Conduit, each month (or portion
thereof) ending on a Distribution Date, during which such Pool-Funded Conduit
has any outstanding CP Loan hereunder.

“Credit and Collection Policy” means, with respect to any Receivable, the
finance policy delivered to the Administrative Agent prior to the Closing Date,
as modified from time to time in accordance with the terms of this Agreement.

“Credit Sales” means, for any period of determination, the aggregate amount of
Receivables originated by all Originators during such period.

“Days Sales Outstanding Ratio” means, on any date of determination, the ratio
computed as of the most recent Calculation Date by dividing (a) 360 by (b) the
Accounts Receivable Turnover Ratio for the most recent Calculation Period.

“Debt” of any Person means, without duplication, (i) all indebtedness of such
Person for borrowed money, (ii) all indebtedness of such Person for the deferred
purchase price of property or services (other than property and services
purchased, and expense accruals and deferred compensation items arising, in the
ordinary course of business), (iii) all obligations of such Person evidenced by
notes, bonds, debentures or other similar instruments (other than performance,
surety and appeal bonds arising in the ordinary course of business), (iv) all
indebtedness of such Person created or arising under any conditional sale or
other title retention agreement with respect to property acquired by such Person
(even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property), (v) all obligations of such Person under leases which have been or
should be, in accordance with GAAP, recorded as capital leases, to the extent
required to be so recorded, (vi) all reimbursement, payment or similar
obligations of such Person, contingent or otherwise, under acceptance, letter of
credit or similar facilities (other than letters of credit in support of trade

 

 

 

| CH\784520.6||

030466-0018

 



 

obligations or in connection with workers’ compensation, unemployment insurance,
old-age pensions and other social security benefits in the ordinary course of
business), (vii) all net obligations of such Person in respect of interest rate
swap, cap, collar, swaption, option or similar agreements, (viii) all
obligations arising in connection with a sale or other transfer of any of such
Person’s financial assets which are, or are intended to be, classified as loans
for federal tax purposes, (ix) all Debt referred to in clauses (i) through
(viii) above guaranteed directly or indirectly by such Person, or in effect
guaranteed directly or indirectly by such Person through an agreement (A) to pay
or purchase such Debt or to advance or supply funds for the payment or purchase
of such Debt, (B) to purchase, sell or lease (as lessee or lessor) property, or
to purchase or sell services, primarily for the purpose of enabling the debtor
to make payment of such Debt or to assure the holder of such Debt against loss
in respect of such Debt, (C) to supply funds to or in any other manner invest in
the debtor (including any agreement to pay for property or services irrespective
of whether such property is received or such services are rendered) or (D)
otherwise to assure a creditor against loss in respect of such Debt, and (x) all
Debt referred to in clauses (i) through (viii) above secured by (or for which
the holder of such Debt has an existing right, contingent or otherwise, to be
secured by) any lien, security interest or other charge or encumbrance upon or
in property (including, without limitation, accounts and contract rights) owned
by such Person, even though such Person has not assumed or become liable for the
payment of such Debt.

“Deemed Collection” means any Collection deemed to have been collected pursuant
to Section 3.2 of the Receivables Sale Agreement.

“Default Rate” means the sum of (i) the Base Rate applicable from time to time,
plus (ii) 2.00% per annum.

“Default Ratio” means, on any date of determination, the ratio (expressed as a
percentage) computed as of the most recent Calculation Date by dividing (a) the
sum (without double counting) of (i) the Unpaid Balance of Receivables that
became Defaulted Receivables during the Calculation Period ending on such
Calculation Date, plus (ii) the Unpaid Balance of Receivables that became
Charge-Offs during the Calculation Period ending on such Calculation Date by (b)
Credit Sales for the Calculation Period ending 3 months prior to beginning of
the Calculation Period ending on such Calculation Date.

“Defaulted Receivable” means, as of any date of determination, any Receivable
(i) which has been or should have been charged-off or deemed uncollectible in
accordance with the Credit and Collection Policy after taking a reasonable time
to apply Collections received to applicable invoices and reconcile the amount of
such Receivable, (ii) as to which, as of such date of determination, any
payment, or part thereof, remains unpaid for 61 days or more past the due date
for such payment, determined by reference to the original contractual payment
terms of such Receivable or (iii) unless each of the Agents in its sole
discretion has otherwise agreed, as to which the Obligor thereon has suffered an
Event of Bankruptcy.

“Delinquency Ratio” means, as of any date of determination, the ratio (expressed
as a percentage) computed as of the most recent Calculation Date, by dividing
(a) the aggregate Unpaid Balance of Receivables as to which, as of such
Calculation Date, any payment, or part thereof, remains unpaid for 61 or more
days past the original due date for such payment by (b) an amount equal to the
aggregate Unpaid Balance of all Receivables as of such Calculation Date.

“Demand Loan” means a loan made by Borrower to ArvinMeritor at a market rate of
interest that is payable on demand and is not evidenced by a promissory note or
other instrument.

“Dilution Horizon Ratio” means, on any date of determination, the ratio
(expressed as a percentage) computed as of the most recent Calculation Date by
dividing (a) an amount equal to the sum of (i) Credit Sales for the Calculation
Period ending on such Calculation Date plus (ii) 66-2/3% of the Credit Sales for
the Calculation Period immediately preceding the Calculation Period described in
clause (i) by (b) an amount equal to the Net Receivables Balance as of such
Calculation Date.

“Dilution Ratio” means, on any date of determination, the ratio (expressed as a
percentage) computed as of the most recent Calculation Date by dividing (a)
Dilutions for the Calculation Period ending on such Calculation Date by (b)
Credit Sales for the Calculation Period ending two (2) months prior to such date
of determination.

 

 

 

| CH\784520.6||

030466-0018

 



 

 

“Dilution Reserve” means, on any date of determination, the product computed as
of the most recent Calculation Date, of (a) the sum of (i) the product of (x)
the Stress Factor times (y) the Expected Dilution Ratio plus (ii) the product of
(x) the positive difference, if any, between (1) the Dilution Spike Rate less
(2) the Expected Dilution Ratio times (y) a ratio computed by dividing (1) the
Dilution Spike Rate by (2) the Expected Dilution Ratio times (b) the Dilution
Horizon Ratio.

“Dilution Spike Rate” means, on any date of determination, the highest 2-month
average Dilution Ratio over the 12-month period ending on the most recent
Calculation Date.

“Dilutions” means, for any period of determination, the aggregate amount of
returns, allowances, net credits and any other non-cash reductions to the Credit
Sales during such period; provided, that “Dilutions” shall not include any
write-down, reserve or other reduction due to a Receivable subsequently becoming
a Defaulted Receivable or otherwise bearing on the uncollectability of such
Receivable on account of the insolvency, bankruptcy, lack of credit worthiness
or financial inability to pay of the applicable Obligor.

“Distribution Date” means the second Business Day after each Monthly Reporting
Date.

“Documents” means all documentation relating to the Receivables including,
without limitation, the Contracts, billing statements and computer records and
programs.

“Dollar(s)” and the sign “$” shall mean lawful money of the United States of
America.

“Eligible Receivable” means each Receivable that meets the following criteria:

(a)           that was created by an Originator (i) in compliance, in all
material respects, with its Credit and Collection Policy and (ii) in the
ordinary course of its business;

(b)           that was documented in all material respects in compliance with
the applicable Originator’s standard administration and documentation policies
and procedures, is evidenced by a purchase order and a conforming invoice or
conforming notice of shipment;

 

(c)

which is not a Defaulted Receivable;

(d)           as to which, at the time of the sale or contribution of such
Receivable to Borrower, the applicable Originator was the sole owner thereof and
had good and marketable title thereto, free and clear of all Adverse Claims, and
which was sold or contributed to Borrower pursuant to the Receivables Sale
Agreement free and clear of all Adverse Claims other than in favor of the
Administrative Agent for the benefit of the Secured Parties;

(e)           the assignment of which by the applicable Originator to the
Borrower pursuant to the Receivables Sale Agreement does not contravene or
conflict in any material respect with any applicable law, rule or regulation or
any contractual or other restriction, limitation or encumbrance, and that does
not contain an enforceable prohibition on sale or assignment or an enforceable
provision requiring consent of the Obligor prior to sale or assignment;

(f)            which is denominated and payable in Dollars and is only payable
in the United States of America;

(h)           the Obligor of which is not (i) an officer, director or Affiliate
of any Originator or Borrower, or (ii) a Governmental Authority;

(i)            which is not owing from an Obligor as to which more than 25% of
the aggregate Outstanding Balance of all Receivables owing from such Obligor
remains unpaid for 91 or more days past the original due date for such payment;

(j)            that is in full force and effect and constitutes the legally
valid and binding payment obligation of the Obligor with respect thereto,
enforceable against such Obligor in accordance with its terms and is not subject
to any dispute, right of rescission, recoupment, set-off (inclusive of potential
recoupment or set-off by outstanding credit memo in favor of the applicable
Obligor), counterclaim or any other defense (including defenses arising out of
violations of usury laws) of the applicable Obligor against

 

 

 

| CH\784520.6||

030466-0018

 



 

the applicable Originator or any other Adverse Claim, and the Obligor thereon
holds no right as against such Originator to cause such Originator to repurchase
the goods the sale of which shall have given rise to such Receivable (except
with respect to sale discounts effected pursuant to the Contract, or goods
returned in accordance with the terms of the Contract);

(k)           that does not contravene in any material respect any applicable
requirements of law (including without limitation all laws, rules and
regulations relating to truth in lending, fair credit billing, fair credit
reporting, fair debt collection practices and privacy) and which complies in all
material respects with all applicable requirements of law and with respect to
which all consents, licenses, approvals or authorizations of, or registrations
or declarations with, any governmental authority required to be obtained,
effected or given by the related Originator in connection with the creation or
the execution, delivery and performance of such Receivable, have been duly
obtained, effected or given and are in full force and effect;

(l)            as to which each of Borrower’s ownership interest and the
Administrative Agent’s (for the benefit of the Secured Parties) first priority
security interest in such Receivable has been perfected under the applicable
Uniform Commercial Code and other applicable laws;

(m)          as to which the Collection Agent or a sub-Collection Agent
appointed pursuant to Section 11.2.2(c) is in possession of the related
Receivable File;

(n)           which provides for repayment in full of the Unpaid Balance thereof
within 120 days of the date of the creation thereof;

(o)           the terms of which have not been modified or waived except as
permitted under the Credit and Collection Policy and this Agreement;

(p)           which constitutes an “account” or a “payment intangible” under and
as defined in Article 9 of the Uniform Commercial Code of all applicable
jurisdictions;

(q)           as to which the applicable Originator has satisfied and fully
performed all obligations on its part with respect to such Receivable required
to be fulfilled by it, and no further action is required to be performed by any
Person with respect thereto other than payment thereon by the applicable
Obligor; or

 

(r)

is not a tooling receivable.

“Event of Bankruptcy” shall be deemed to have occurred with respect to a Person
if either:

(a)           a case or other proceeding shall be commenced, without the
application or consent of such Person, in any court, seeking the liquidation,
reorganization, debt arrangement, dissolution, winding up, or composition or
readjustment of debts of such Person, the appointment of a trustee, receiver,
custodian, liquidator, assignee, sequestrator or the like for such Person or all
or substantially all of its assets, or any similar action with respect to such
Person under any law relating to bankruptcy, insolvency, reorganization, winding
up or composition or adjustment of debts and, solely in the case of Borrower,
such case or proceeding shall continue undismissed, or unstayed and in effect,
for a period of 60 consecutive days; or an order for relief in respect of such
Person shall be entered in an involuntary case under the federal bankruptcy laws
or other similar laws now or hereafter in effect; or

(b)           such Person shall commence a voluntary case or other proceeding
under any applicable bankruptcy, insolvency, reorganization, debt arrangement,
dissolution or other similar law now or hereafter in effect, or shall consent to
the appointment of or taking possession by a receiver, liquidator, assignee,
trustee, custodian, sequestrator (or other similar official) for such Person or
for any substantial part of its property, or shall make any general assignment
for the benefit of creditors, or shall fail to, or admit in writing its
inability to, pay its debts generally as they become due, or, if a corporation
or similar entity, its board of directors shall vote to authorize any of the
foregoing.

“Event of Default” means any of the events described in Section 10.1.

“Excess Concentration Amount” means, on any date of determination, with respect
to each Concentration Limit, the amount, if any, by which the Aggregate Eligible
Balance for the applicable group of

 

 

 

| CH\784520.6||

030466-0018

 



 

Eligible Receivables covered by such Concentration Limit exceeds the limit
therefore set forth in the definition of “Concentration Limit”.

“Excluded Taxes” means, in the case of any Indemnified Party, taxes imposed on
its overall net income, and franchise taxes and branch profit taxes based on net
income, imposed on it by any jurisdiction.

“Expected Dilution Ratio” means, on any date of determination, the rolling
twelve-month average Dilution Ratio for the 12-month period ending on the most
recent Calculation Date.

“Facility Limit” means $250,000,000.

“Federal Funds Rate” means, for any period, the per annum rate set forth in the
weekly statistical release designated as H.15(519), or any successor
publication, published by the Federal Reserve Board (including any such
successor, “H.15(519)”) for such day opposite the caption “Federal Funds
(Effective).” If, at the time of calculation, such rate for any relevant day, is
not yet published in H.15(519), the rate for such day will be the rate set forth
in the daily statistical release designated as the Composite 3:30 p.m.
Quotations for U.S. Government Securities, or any successor publications,
published by the Federal Reserve Bank of Atlanta (including any such successor,
the “Composite 3:30 p.m. Quotations”) for such day under the caption “Federal
Funds Effective Rate.” If, at the time of calculation, the appropriate rate for
any relevant day is not yet published in either H.15(519) or the Composite 3:30
p.m. Quotations, the rate for such day will be the arithmetic mean as determined
by Bank of the rates for the last transaction in overnight Federal funds
arranged prior to 9:00 a.m. (New York time) on that day by each of three leading
brokers of Federal funds transactions in New York City selected by the
applicable Co-Agent.

“Fee Letters” means (a) the Co-Agents’ Fee Letter, and (b) the Administrative
Agent’s Fee Letter.

“Fees” means all fees and other amounts payable by Borrower to any of the Agents
or the Lenders pursuant to a Fee Letter.

“Finance Charges” means, with respect to a Contract, any finance, interest, late
payment charges or similar charges owing by an Obligor pursuant to such
Contract.

“Fitch” means Fitch, Inc., and any successor thereto.

“Funding Amount” has the meaning set forth in Section 2.1(a).

“GAAP” means generally accepted accounting principles as in effect in the United
States of America from time to time, consistently applied.

“Governmental Authority” means any nation or government, any federal, state,
local or other political subdivision thereof and any entity exercising
executive, legislative, judicial, regulatory or administrative authority or
functions of or pertaining to government including any authority or other
quasi-governmental entity established to perform any of such functions.

“Group” means, collectively, each Conduit Lender and its Committed Lenders. Each
Group shall be named after its Conduit Lender, e.g., the Three Pillars Group.

“Group Percentage” means, as to each Group, the ratio (expressed as a
percentage) which the aggregate Commitments of all Committed Lenders in such
Group bear to the aggregate Commitments of all Committed Lenders in all Groups.

“Incipient Bankruptcy” means that any of the Agents shall have been informed by
Borrower, Collection Agent or any of their Affiliates or shall have otherwise
reasonably determined that Borrower or Collection Agent is about to commence or
to become the subject of a case or proceeding of the type described in the
definition of “Event of Bankruptcy.”

“Indemnified Amounts” has the meaning set forth in Section 14.1.

“Indemnified Party” has the meaning set forth in Section 14.1.

“Interest Period” means:

 

 

 

| CH\784520.6||

030466-0018

 



 

 

 

(a)

with respect to any CP Loan, its CP Tranche Period;

(b)           with respect to any Alternative Rate Loan: (i) initially, the
period commencing on the date of the initial funding of such Loan by a Committed
Lender, Liquidity Bank or STB, as the case may be, and ending on (but excluding)
the Business Day immediately preceding the next following Distribution Date, and
(ii) thereafter, each period commencing on (and including) the Business Day
immediately preceding a Distribution Date and ending on (but excluding) the
Business Day immediately preceding the next following Distribution Date;

provided, however, that if any Interest Period for any Loan that commences
before the Commitment Termination Date would otherwise end on a date occurring
after such Commitment Termination Date, such Interest Period shall end on such
Commitment Termination Date and the duration of each such Interest Period that
commences on or after the Commitment Termination Date, if any, shall be of such
duration as shall be selected by the applicable Co-Agent.

“Lender Note” has the meaning set forth in Section 2.6.

“Lender Percentage” means, as to any Committed Lender, the ratio (expressed as a
percentage) of such Committed Lender’s Commitment to the aggregate Commitments
of all Committed Lenders in the same Group.

“Lenders” means, collectively, the Conduit Lenders and the Committed Lenders and
“Lender” means anyone of them.

“Level I Special Obligor” has the meaning set forth in Exhibit F hereto.

“Level II Special Obligor” has the meaning set forth in Exhibit F hereto.

“Level III Special Obligor” has the meaning set forth in Exhibit F hereto.

“LIBOR Loan” means a Loan made by a Committed Lender at any time it bears
interest at a LIBOR Rate.

“LIBOR Rate” means, for any Interest Period, the rate per annum on the Rate
Setting Day of such Interest Period shown on page 3750 of Telerate or any
successor page as the composite offered rate for London interbank deposits for
one month, as shown under the heading “USD” as of 11:00 a.m. (London time);
provided that in the event no such rate is shown, the LIBOR Rate shall be the
rate per annum (rounded upwards, if necessary, to the nearest 1/100th of one
percent) based on the rates at which Dollar deposits for one month are displayed
on page “LIBOR” of the Reuters Screen as of 11:00 a.m. (London time) on the Rate
Setting Day (it being understood that if at least two (2) such rates appear on
such page, the rate will be the arithmetic mean of such displayed rates);
provided further, that in the event fewer than two (2) such rates are displayed,
or if no such rate is relevant, the LIBOR Rate shall be the rate per annum equal
to the average of the rates at which deposits in Dollars are offered by the
applicable Co-Agent at approximately 11:00 a.m. (London time) on the Rate
Setting Day to prime banks in the London interbank market for a one month.

“Liquidity Agreement” means any agreement entered into by a Conduit Lender and
various financial institutions providing for the sale by such Conduit Lender of
its Loans (or interests therein), or the making of loans or other extensions of
credit to such Conduit Lender secured by security interests in such Conduit
Lender’s Loans (or portions thereof), to support all or part of such Conduit
Lender’s payment obligations under its Commercial Paper Notes or to provide an
alternate means of funding such Conduit Lender’s investments in accounts
receivable or other financial assets, in each case as amended, supplemented,
restated or otherwise modified from time to time.

“Liquidity Bank” means STB and any other financial institution (other than a
Conduit Lender or a Co-Agent in its capacity as an agent) now or hereafter party
to a Liquidity Agreement.

“Liquidity Termination Date” means, with respect to each of the Conduit Lenders,
the earlier to occur of (a) September 29, 2006, as such date may be extended
from time to time by such Conduit Lender’s Liquidity Banks in accordance with
its Liquidity Agreement, and (b) the occurrence of an Event of Bankruptcy with
respect to such Conduit Lender.

 

0

 

| CH\784520.6||

030466-0018

 



 

 

“Loan” means each revolving loan made on a given date at a given rate by a
Lender to Borrower pursuant to this Agreement.

“Lock-Box” means a postal box maintained on behalf of Borrower or the Collection
Agent for the purpose of receiving checks and money orders constituting
Collections of the Receivables.

“Lock-Box Account” means any of those bank accounts described on Schedule 8.12
hereto and any additional or replacement account to which Mail Payments, wire
transfers, SWIFT, ACH or other electronic payments are deposited for clearing.

“Lock-Box Account Agreement” means an agreement among an Originator, Borrower,
the Administrative Agent and the bank holding any Lock-Box Account, in a form
reasonably acceptable to the Agents.

“Loss Horizon Ratio” means, on any date of determination, the ratio (expressed
as a percentage) computed as of the most recent Calculation Date by dividing (A)
the sum of (i) Credit Sales for such Calculation Period plus (ii) Credit Sales
for the immediately preceding Calculation Period plus (iii) Credit Sales for the
second (2nd) immediately preceding Calculation Period plus (iv) the product of:
(x) the sum of (a) the Weighted Average Credit Percentage, plus (b) .25,
multiplied by (y) Credit Sales for the third (3rd) immediately preceding
Calculation Period by (B) the Net Receivables Balance as of the most recent
Calculation Date.

“Loss Reserve” means, on any date of determination, the product of (i) the
highest rolling 3-month average Default Ratio over the 12 months ending with the
most recent Calculation Period, (ii) the Loss Horizon Ratio as of the most
recent Calculation Date, and (iii) the Stress Factor.

“Mail Payments” has the meaning specified in Section 11.2.3(a).

“Match-Funded Conduit” means Three Pillars, unless and until it gives written
notice to the Borrower that it plans to begin pool-funding its investments.

“Material Adverse Effect” means a material adverse effect on (a) on the
business, financial condition, results of operations or prospects of (i)
ArvinMeritor and its Subsidiaries taken as a whole, or (ii) Borrower, (b) the
ability of Borrower or ArvinMeritor to perform its respective obligations under
this Agreement or any other Transaction Document to which it is a party, (c) the
legality, validity or enforceability of the Agreement or any other Transaction
Document, (d) the existence, validity, perfection or priority of (i) the
Administrative Agent’s (for the benefit of the Secured Parties) security
interest in the Collateral, or (ii) Borrower’s ownership interest in the
Receivables; or (e) the validity, enforceability or collectibility of the
Receivables generally or of any material portion of the Receivables.

“Material Debt” means any Debt in excess of $35,000,000 in aggregate principal
amount.

“Monthly Report” means a report, substantially in the form of Exhibit C or in
such other form acceptable to the Co-Agents, prepared by Collection Agent as of
the most recent Calculation Date and signed by an Authorized Officer of
Collection Agent.

“Monthly Reporting Date” means the 17th day of each month hereafter (or, if any
such date is not a Business Day, the next succeeding Business Day.

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

“Net Receivables Balance” means, on any date of determination, (i) the Aggregate
Eligible Balance, minus (ii) the Excess Concentration Amount for all Obligors.

“Obligations” means all obligations (monetary or otherwise) of Borrower to any
of the Secured Parties and their respective successors, permitted transferees
and assigns arising under or in connection with this Agreement, any Lender Note
and each other Transaction Document, in each case, however created, arising or
evidenced, whether direct or indirect, absolute or contingent, now or hereafter
existing, or due or to become due.

“Obligor” means, with respect to any Receivable, each Person obligated to make
payments with respect to such Receivable, including any guarantor thereof.

“Originator(s)” has the meaning specified in the Receivables Sale Agreement.

 

1

 

| CH\784520.6||

030466-0018

 



 

 

“Organizational Documents” means, for any Person, the documents for its
formation and organization, which, for example, (a) for a corporation are its
corporate charter and bylaws, (b) for a partnership are its certificate of
partnership (if applicable) and partnership agreement, (c) for a limited
liability company are its certificate of formation or organization and its
operating agreement, regulations or the like and (d) for a trust is the trust
agreement, declaration of trust, indenture or bylaws under which it is created.

“Outstanding Balance” of any Receivable at any time means the then outstanding
principal balance thereof.

“Performance Guarantor” means ArvinMeritor.

“Performance Undertaking” means a Performance Undertaking in the form of Exhibit
E hereto, duly executed by the Performance Guarantor in favor of Borrower.

“Permitted Investment” means, at any time:

(a)           marketable obligations issued by, or the full and timely payment
of which is directly and fully guaranteed or insured by, the United States
government or any other government with an equivalent rating, or any agency or
instrumentality thereof when such marketable obligations are backed by the full
faith and credit of the United States government or such other equivalently
rated government, as the case may be, but excluding any securities which are
derivatives of such obligations;

(b)           time deposits, bankers’ acceptances and certificates of deposit of
any domestic commercial bank or any United States branch or agency of a foreign
commercial bank which (i) has capital, surplus and undivided profits in excess
of $100,000,000 and which has a commercial paper or certificate of deposit
rating meeting the requirements specified in clause (c) below (or equivalent
rating from the Rating Agencies) or (ii) is set forth in a list (which may be
updated from time to time) (A) approved by the Agents and (B) with respect to
which a written statement has been obtained from each of the applicable Rating
Agencies to the effect that the rating of the Commercial Paper Notes rated by
them will not be downgraded or withdrawn solely as a result of the acquisition
of such investments;

(c)           commercial paper which is (i) rated at least as high as the
Commercial Paper Notes by the Rating Agencies, or (ii) set forth in a list
(which may be updated from time to time) (A) approved by the Agents and (B) with
respect to which a written statement has been obtained from each of the
applicable Rating Agencies to the effect that the rating of the Commercial Paper
Notes rated by them will not be downgraded or withdrawn solely as a result of
the acquisition of such investments;

(d)           secured repurchase obligations for underlying securities of the
types described in clauses (a) and (b) above entered into with any bank of the
type described in clause (b) above; and

(e)           freely redeemable shares in (i) money market or similar funds
which invest solely in obligations, bankers’ acceptances, time deposits,
certificates of deposit, repurchase agreements and commercial paper of the types
described in clauses (a) through (d) above, without regard to the limitations as
to the maturity of such obligations, bankers’ acceptances, time deposits,
certificates of deposit, repurchase agreements or commercial paper set forth
below, which are rated at least “AAm” or “AAmg” or their equivalent by both S&P
and Moody’s, provided that there is no “r-highlighter” affixed to such rating,
and (ii) the money market fund called Nations Cash Reserves, so long as Nations
Cash Reserves continues to buy only “first tier” securities as defined by Rule
2a-7 of the Investment Company Act of 1940.

“Person” means an individual, partnership, limited liability company,
corporation (including a business trust), joint stock company, trust,
unincorporated association, joint venture, government or any agency or political
subdivision thereof or any other entity.

“Pooled Commercial Paper” means Commercial Paper Notes of a Pool-Funded Conduit
subject to any particular pooling arrangement by such Pool-Funded Conduit, but
excluding Commercial Paper Notes issued by such Pool-Funded Conduit for a tenor
and in an amount specifically requested by any Person in connection with any
agreement effected by such Pool-Funded Conduit.

“Pool-Funded Conduit” means any Conduit Lender that is not a Match-Funded
Conduit.

 

2

 

| CH\784520.6||

030466-0018

 



 

 

“Prime Rate” means as of any date of determination, the rate of interest most
recently announced in the Wall Street Journal as the “prime rate.”

“Procedures Review” means a report of independent consultants or certified
public accountants selected by the Agents which satisfies the requirements set
forth on Schedule 9.1.5.

“Program Documents” means, as to each of the Conduit Lenders, its Support
Agreements, the documents under which the applicable Co-Agent performs its
obligations with respect to such Conduit Lender’s commercial paper program and
the other documents to be executed and delivered in connection therewith, as
amended, supplemented, restated or otherwise modified from time to time.

“Rate Setting Day” means, for any Interest Period, two (2) Business Days prior
to the commencement of such Interest Period. In the event such day is not a
Business Day, then the Rate Setting Day shall be the immediately preceding
Business Day.

“Rating Agency” means (a) S&P, (b) Moody’s, and (c) solely to the extent it is
rating any of the Commercial Paper Notes of any Conduit Lender, Fitch.

“Receivable” means all indebtedness and other obligations owed to an Originator
at the times it arises, and before giving effect to any transfer or conveyance
under the Receivables Sale Agreement (including, without limitation, any
indebtedness, obligation or interest constituting an account, chattel paper,
instrument or general intangible) arising from the sale of goods or the
provision of services by such Originator and further includes, without
limitation, the applicable Obligor’s obligation to pay any Finance Charges,
freight charges and other obligations of such Obligor with respect thereto;
provided, however, in no event shall indebtedness or obligations of Tower
Automotive, Inc. or any of its subsidiaries to any Originator existing as of the
Closing Date constitute “Receivables.” Indebtedness and other rights and
obligations arising from any one transaction, including, without limitation,
indebtedness and other rights and obligations represented by an individual
invoice, shall constitute a Receivable separate from a Receivable consisting of
the indebtedness and other rights and obligations arising from any other
transaction; provided that any indebtedness, rights or obligations referred to
in the immediately preceding sentence shall be a Receivable regardless or
whether the Obligor or applicable Originator treats such indebtedness, rights or
obligations as a separate payment obligation.

“Receivable File” means with respect to a Receivable, (a) the Contract giving
rise to the Receivable and other evidences of such Receivable including, without
limitation, electronic files, tapes, discs, punch cards and related property and
rights and (b) each UCC financing statement related thereto, if any.

“Receivables Sale Agreement” means the Second Amended and Restated Purchase and
Sale Agreement dated as of September 19, 2005 between the Originators, as
seller, and Borrower, as buyer, as further amended, supplemented, restated or
otherwise modified from time to time with the prior written consent of each of
the Agents.

“Regulatory Change” means, relative to any Affected Party:

(a)           any change in (or the adoption, implementation, change in the
phase-in or change in the commencement of effectiveness of) any: (i) United
States Federal or state law or foreign law applicable to such Affected Party,
(ii) regulation, interpretation, directive, requirement or request (whether or
not having the force of law) applicable to such Affected Party of (A) any court
or government authority charged with the interpretation or administration of any
law referred to in clause (a)(i), or of (B) any fiscal, monetary or other
authority having jurisdiction over such Affected Party, or (iii) GAAP or
regulatory accounting principles applicable to such Affected Party and affecting
the application to such Affected Party of any law, regulation, interpretation,
directive, requirement or request referred to in clause (a)(i) or (a)(ii) above
or requiring the consolidation of any Conduit Lender’s assets and liabilities
with those of its Co-Agent;

(b)           any change in the application to such Affected Party of any
existing law, regulation, interpretation, directive, requirement, request or
accounting principles referred to in clause (a)(i), (a)(ii) or (a)(iii) above;

(c)           the issuance, publication or release of any regulation,
interpretation, directive, requirement or request of a type described in clause
(a)(ii) above to the effect that the obligations of any

 

3

 

| CH\784520.6||

030466-0018

 



 

Liquidity Bank under the Liquidity Agreement are not entitled to be included in
the zero percent category of off-balance sheet assets for purposes of any
risk-weighted capital guidelines applicable to such Liquidity Bank or any
related Affected Party; or

(d)           any change in (or the adoption, implementation, change in the
phase-in or commencement of effectiveness of) any GAAP or regulatory accounting
principle applicable to such Affected Party requiring the consolidation, in
whole or in part, of any Conduit Lender’s assets and/or liabilities, with those
of its Co-Agent or any of its Liquidity Banks.

“Related Commercial Paper” means, for any period with respect to any Conduit
Lender, any Commercial Paper Notes of such Conduit Lender issued or deemed
issued for purposes of financing or maintaining any Loan by such Conduit Lender
(including any discount, yield, or interest thereon) outstanding on any day
during such period.

“Related Security” means, with respect to any Receivable, (a) all right, title
and interest, but none of the obligations, of the applicable Originator, in, to
and under other Adverse Claims and property subject to Adverse Claims from time
to time purporting to secure payment of such Receivable, whether pursuant to the
Contract related to such Receivable or otherwise, (b) all Uniform Commercial
Code financing statements or similar instruments covering any collateral
securing payment of such Receivable, (c) all guaranties, indemnities, insurance
and other agreements (including the related Receivable File), supporting
obligations, arrangements and other collateral of whatever character from time
to time supporting or securing payment of such Receivable, whether pursuant to
the Contract relating to such Receivable or otherwise relating to such
Receivable, (d) all right, title and interest, if any, of the Originator in any
Lock-Box or Lock-Box Account, and (e) all other instruments and all rights under
the documents in the Receivables File relating to such Receivables and all
rights (but not obligations) relating to such Receivables.

“Required Co-Agents” means Co-Agents whose Groups have Group Percentages
aggregating in excess of 66-2/3%.

“Requirements of Law” for any Person or any of its property shall mean the
Organizational Documents of such Person or any of its property, and any statute,
law, treaty, rule or regulation, or determination of an arbitrator or
Governmental Authority, in each case applicable to or binding upon such Person
or any of its property or businesses or to which such Person or any of its
property or businesses is subject, whether federal, state or local.

“Reserve Floor” means, for any Calculation Period, the greater of (a) 21%, and
(b) the product of (i) the Expected Dilution Ratio as of the most recent
Calculation Date, times (ii) the Dilution Horizon Ratio as of the most recent
Calculation Date.

“Reserve Percentage” means, for any Calculation Period, the percentage equal to
the greater of (a) the sum of (i) the Loss Reserve, (ii) the Dilution Reserve,
(iii) the Yield Reserve, and (iv) the Servicing Reserve, and (b) the Reserve
Floor.

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc.

“Scheduled Commitment Termination Date” means September 19, 2008, as extended
from time to time by mutual agreement of the parties hereto.

“Secured Parties” means the Lenders, the Agents and the Indemnified Parties, and
the successors and permitted assigns of each of the foregoing.

“Servicing Fee” means, as to any Calculation Period, the fee payable to the
Collection Agent which, so long as ArvinMeritor or one of its Affiliates is the
Collection Agent, shall be equal to the Servicing Fee Rate multiplied by the
aggregate Unpaid Balance of the Receivables at the beginning of such Calculation
Period. The Servicing Fee for any successor Collection Agent shall be equal to
the fee reasonably agreed to by the Agents and such successor Collection Agent.

“Servicing Fee Rate” means 1.80% per annum.

 

4

 

| CH\784520.6||

030466-0018

 



 

 

“Servicing Reserve” means, on any date of determination, the product of: (a) the
highest Day Sales Outstanding Ratio during the 12 months ending with the most
recent Calculation Period, (b) the Stress Factor, (c) 2.40%, and (d) 1/360.

“Significant Event” means any Amortization Event or Event of Default.

“Solvent” means with respect to any Person that as of the date of determination
(i) the fair value of the property of such Person is greater than the total
amount of liabilities (including contingent liabilities) of such Person, (ii)
the present fair saleable value of the assets of such Person (determined on a
going concern basis) is not less than the amount that will be required to pay
the probable liability of such Person on its debts as they become absolute and
matured considering all financing alternatives and potential asset sales
reasonably available to such Person; (iii) such Person’s capital is not
unreasonably small in relation to its business or any contemplated or undertaken
transaction; and (iv) such Person does not intend to incur, or believe that it
will incur, debts beyond its ability to pay such debts as they become due. For
purposes of this definition, the amount of any contingent liability at any time
shall be computed as the amount that, in light of all of the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

“Special Obligor” means any Level I Special Obligor, Level II Special Obligor or
Level III Special Obligor unless and until the Administrative Agent or the
Required Co-Agents give(s) not less than five (5) Business Days’ notice to
Borrower that it is revoking such Person’s special status.

“STB” has the meaning set forth in the preamble to this Agreement.

“STCM” has the meaning set forth in the preamble to this Agreement.

“Stress Factor” means 2.00.

“Subordinated Note(s)” the meaning specified in the Receivables Sale Agreement.

“Subsidiary” means, with respect to any Person, a corporation of which such
Person and/or its other Subsidiaries own, directly or indirectly, such number of
outstanding shares as have more than 50% of the ordinary voting power for the
election of directors.

“Support Agreement” means and includes any credit agreement, letter of credit,
surety bond or other instrument or insurance policy pursuant to which any
Conduit Lender receives credit enhancement or liquidity enhancement for the
Related Commercial Paper or for its Commercial Paper Notes generally, including,
without limitation, as to each Conduit Lender, its Liquidity Agreement.

“Support Provider” means and includes any entity now or hereafter extending
credit or liquidity support or having a commitment to extend credit or liquidity
support to or for the account of, or to make loans to or purchases from, a
Conduit Lender or issuing a letter of credit, surety bond or other instrument to
support any obligations arising under or in connection with the commercial paper
program of a Conduit Lender, including, without limitation, as to each Conduit
Lender, its Liquidity Banks.

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and any and all liabilities (including but
not limited to interest and penalties) with respect to the foregoing, imposed by
any Governmental Authority.

“Telerate Page 3750” shall mean the display designated as “Page 3750” on the
Telerate Service (or such other page as may replace “Page 3750” on that service
or another service as may be nominated by the British Bankers’ Association as
the information vendor for the purpose of displaying British Bankers’
Association Interest Settlement Rate for Dollars).

“Three Pillars” has the meaning set forth in the preamble to this Agreement.

“Three Pillars Agent” has the meaning set forth in the preamble to this
Agreement.

“Transaction Documents” means this Agreement, the Receivables Sale Agreement,
the Subordinated Notes, the Lender Notes, the Fee Letters, the Performance
Undertaking and the other instruments, certificates, agreements, reports and
documents to be executed and delivered under or in connection with this

 

5

 

| CH\784520.6||

030466-0018

 



 

Agreement or the Receivables Sale Agreement (except Program Documents), as any
of the foregoing may be amended, supplemented, amended and restated, or
otherwise modified from time to time in accordance with this Agreement.

“UCC” means the Uniform Commercial Code as from time to time in effect in the
applicable jurisdiction or jurisdictions.

“Unmatured Collection Agent Event of Default” means any event that, if it
continues uncured, will, with lapse of time or notice or lapse of time and
notice, constitute a Collection Agent Event of Default.

“Unmatured Significant Event” means any event that, if it continues uncured,
will, with lapse of time or notice or lapse of time and notice, constitute a
Significant Event.

“Unpaid Balance” means, with respect to any Receivable, the sum (without
duplication) of (a) the Outstanding Balance thereof, and (b) the aggregate
amount required to repay in full all interest, finance, prepayment and other
fees or charges of any kind payable in respect of, such Outstanding Balance.

“Weighted Average Credit Percentage” means, on any date of determination, the
greater of (a) 0% and (b) the percentage determined pursuant to the following
formula:

 

 

 

 

 

 

 

 

100% x

 

WACT -30

 

 

 

 

 

30

 

 

 

 

 

 

 

 

 

 

 

where:

WACT = the Weighted Average Credit Terms for the most recent month.

“Weighted Average Credit Terms” means, for any Calculation Date, the weighted
average of payment terms granted in invoices for Receivables outstanding as of
such date.

“Yield Reserve” means, on any date of determination, the product of (a) the
highest Day Sales Outstanding Ratio during the 12 months ending with the most
recent Calculation Period, (b) the Stress Factor, (c) the Prime Rate as in
effect on the most recent Calculation Date and (d) 1/360.

 

Section 1.2

Other Definitional Provisions.

(a)           Unless otherwise specified therein, all terms defined in this
Agreement have the meanings as so defined herein when used in any other
Transaction Document, certificate, report or other document made or delivered
pursuant hereto.

(b)           Each term defined in the singular form in Section 1.1 or elsewhere
in this Agreement shall mean the plural thereof when the plural form of such
term is used in this Agreement or any other Transaction Document, certificate,
report or other document made or delivered pursuant hereto, and each term
defined in the plural form in Section 1.1 shall mean the singular thereof when
the singular form of such term is used herein or therein.

(c)           The words “hereof,” “herein,” “hereunder” and similar terms when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement, and article, section, subsection,
schedule and exhibit references herein are references to articles, sections,
subsections, schedules and exhibits to this Agreement unless otherwise
specified.

Section 1.3            Other Terms. All accounting terms not specifically
defined herein shall be construed in accordance with GAAP. All terms used in
Article 9 of the UCC and not specifically defined herein, are used herein as
defined in such Article 9.

 

6

 

| CH\784520.6||

030466-0018

 



 

 

Section 1.4            Computation of Time Periods. Unless otherwise stated in
this Agreement, in the computation of a period of time from a specified date to
a later specified date, the word “from” means “from and including” and the words
“to” and “until” each means “to but excluding.”

Section 1.5            Continuance of Significance Events. For the avoidance of
doubt, from and after the time, if any, when an event becomes a Collection Agent
Event of Default, an Amortization Event or an Event of Default, such event shall
be deemed to be continuing until waived in writing in accordance with the
provisions of this Agreement or until the circumstance which gave rise thereto
ceases to exist.

ARTICLE II.

COMMITMENTS, BORROWING PROCEDURES AND LENDER NOTEs

Section 2.1            Commitments. On the terms and subject to the conditions
set forth in this Agreement, from time to time prior to the Commitment
Termination Date, Borrower may request Advances from the Lenders in accordance
with Section 2.2. Upon receipt of each Borrowing Request:

(a)           Each of the Conduit Lenders may, in its sole discretion, make a
Loan to Borrower in a principal amount equal to such Conduit Lender’s Group
Percentage of the principal amount of the requested Advance (such Conduit
Lender’s and its Group’s “Funding Amount”); and

(b)           In the event that any Conduit Lender declines to make its Loan to
Borrower as part of any requested Advance, each of such Conduit Lender’s related
Committed Lenders severally agrees to make a Loan to Borrower in a principal
amount equal to its Lender Percentage of the applicable Conduit Lender’s Funding
Amount;

provided, however, that the aggregate principal amount of all Advances from time
to time outstanding hereunder shall not exceed the lesser of (x) the Facility
Limit and (y) the Borrowing Base, and provided, further, that the aggregate
principal amount of all Loans from time to time outstanding from any Group
hereunder shall not exceed its Group Percentage of the lesser of (x) the
Facility Limit and (y) the Borrowing Base. Within the limits of each Committed
Lender’s Commitment and the Facility Limit, Borrower may borrow and (subject to
Section 4.1(a)) prepay and reborrow under this Section 2.1.

Section 2.2            Borrowing Procedures. Borrower (or the Collection Agent
on its behalf) may request an Advance hereunder by delivering a Borrowing
Request to the Co-Agents not later than 2:00 p.m. (New York City time), two (2)
Business Days prior to the proposed date of such borrowing (except that the
Borrowing Request for the initial Advance may be delivered one (1) Business Day
prior to the Closing Date; provided that, except for the week in which the
initial Advance occurs, Borrower shall not request, and Lenders shall not make,
Advances more than once per calendar week. Each Borrowing Request given by
Borrower (or the Collection Agent on its behalf) pursuant to this Section 2.2
shall be irrevocable and binding on Borrower. Any request for an Advance also
may be given by telephone, provided that it is promptly confirmed by facsimile
transmission of a signed Borrowing Request or by electronic mail message
attaching a portable data format or “.pdf” file containing an image of the
signed Borrowing Request. Upon the Co-Agents’ receipt of each Borrowing Request,
each of them shall promptly determine whether its Conduit Lender or its
Committed Lender(s) will participate in funding the requested Advance.

Section 2.3            Funding. Subject to the satisfaction of the conditions
precedent set forth in Article VII with respect to such Advance and the
limitations set forth in Section 2.1, each Lender shall make the proceeds of its
Loan comprising a portion of such requested Advance available to its Group’s
Co-Agent in immediately available funds on the proposed date of borrowing. Upon
receipt by a Co-Agent of such Loan proceeds, such Co-Agent will make such funds
available to Borrower’s Account on such date. Each borrowing shall be on a
Business Day and shall be in an aggregate amount of at least $1,000,000 per
Group or in a larger integral multiple of $100,000 per Group.

Section 2.4            Representation and Warranty. Submission of each Borrowing
Request shall automatically constitute a representation and warranty by Borrower
to the Agents and the Lenders that on the date of such requested borrowing, the
applicable conditions set forth in Article VII have been satisfied.

 

7

 

| CH\784520.6||

030466-0018

 



 

 

Section 2.5            Voluntary Termination of Committed Lenders’ Commitments;
Reduction of Facility Limit. Borrower may, in its sole discretion for any reason
upon at least 10 Business Days’ prior written irrevocable notice to the
Co-Agents, terminate the Committed Lenders’ several Commitments in whole, or,
reduce the Facility Limit and the Commitments in part; provided, however that
(a) each such partial reduction will be made ratably amongst the Groups and will
be in a minimum amount of $5,000,000 per Group or a higher integral multiple of
$1,000,000, (b) no such partial reduction shall reduce any Group’s Group
Percentage of the Facility Limit below $50,000,000, (c) any partial reduction of
the Facility Limit below the aggregate outstanding principal balance of the
Advances must be accompanied by a prepayment of the Advances in an amount
sufficient to eliminate such difference, (d) partial reductions may occur only
on Distribution Dates, and (e) in connection with any partial reduction,
Borrower, shall comply with Section 3.2(b) and Section 4.1(b).

Section 2.6            Notes. All Loans from the Lenders in a Group shall be
evidenced by a single promissory grid note (each, as amended, modified, extended
or replaced from time to time, a “Lender Note”) substantially in the form set
forth in Exhibit B, with appropriate insertions, payable to the order of the
applicable Co-Agent. Borrower hereby irrevocably authorizes each Co-Agent in
connection with its Group’s Lender Note to make (or cause to be made)
appropriate notations on the grid attached to such Lender Note (or on any
continuation of such grid, or, in lieu of making notations on such grid or any
continuation thereof, at such Co-Agent’s option, in its records), which
notations, if made, shall evidence, inter alia, the date of, the outstanding
principal of, and the interest rate and Interest Period applicable to the Loans
evidenced thereby. Such notations shall be rebuttably presumptive evidence of
the subject matter thereof, absent manifest error; provided, however, that the
failure to make any such notations shall not limit or otherwise affect any
Obligations of Borrower.

ARTICLE III.

INTEREST, FEES, ETC.

Section 3.1            Interest Rates. Borrower hereby promises to pay interest
on the unpaid principal amount of each Loan for the period commencing on the
date such Loan is made until such Loan is paid in full (or, in the case of a CP
Loan, refinanced with an Alternative Rate Loan), as follows:

(a)           during each Interest Period applicable to a CP Loan, at a rate per
annum equal to the sum of (i) the applicable Conduit Lender’s Commercial Paper
Rate applicable to such Interest Period, plus (ii) the Applicable Margin;

(b)           during each Interest Period applicable to an Alternative Rate
Loan, at a rate per annum equal to the Alternative Rate applicable to such
Interest Period; and

(c)           notwithstanding the provisions of the preceding clauses (a) and
(b), in the event that a Significant Event has occurred and is continuing, at a
rate per annum equal to the Default Rate. After the date on which any principal
amount of any Loan is due and payable (whether at scheduled maturity or upon
acceleration thereof pursuant to Section 10.3) or after any other monetary
Obligation of Borrower arising under this Agreement shall become due and
payable, Borrower shall pay (to the extent permitted by law, if in respect of
any unpaid amounts representing interest) interest (after as well as before
judgment) on such amounts at a rate per annum equal to the Default Rate.

No provision of this Agreement or any Lender Note shall require the payment or
permit the collection of interest in excess of the maximum permitted by
applicable law.

Section 3.2            Interest Payment Dates. Interest accrued on each Loan
shall be payable, without duplication:

(a)           on each Distribution Date prior to the Commitment Termination
Date, for the period since the creation of such Loan (in the case of the first
Distribution Date thereafter) or since the prior Distribution Date (in the case
of any subsequent Distribution Date);

(b)           if such Loan is an Alternative Rate Loan, on the date of any
payment or prepayment (in whole or in part) of principal outstanding in such
Alternative Rate Loan, on the amount paid or prepaid (it being understood that
any prepayment shall be accompanied by any amounts owing under Section 6.2);

 

8

 

| CH\784520.6||

030466-0018

 



 

 

(c)           if such Loan is a CP Loan, if requested by the applicable
Co-Agent, on the date of any payment or prepayment (in whole or in part) of
principal outstanding in such CP Loan, on the amount paid or prepaid (it being
understood that any prepayment shall be accompanied by any amounts owing under
Section 6.2);

(d)           in full, on the Commitment Termination Date (whether at scheduled
maturity or upon acceleration thereof pursuant to Section 10.3); and

 

(e)

from and after the Commitment Termination Date, upon demand.

Section 3.3            Applicable Interest Rates. Each Co-Agent shall from time
to time advise Borrower and Collection Agent whether a Loan is a CP Loan or an
Alternative Rate Loan, and of the interest rate applicable to each Interest
Period thereof.

Section 3.4            Fees. Borrower agrees to pay the Agents and the Lenders
certain Fees in the amounts and on the dates set forth in the Fee Letters.

Section 3.5            Computation of Interest and Fees. All interest, Fees and
Servicing Fees shall be computed on the basis of the actual number of days
(including the first day but excluding the last day) occurring during the period
for which such interest, Fee or Servicing Fee is payable over a year comprised
of 360 days. Each Co-Agent shall provide Borrower with an invoice for accrued
and unpaid interest and fees due on each Distribution Date to such Co-Agent, for
the benefit of its Group, not later than the 5th Business Day prior to such
Distribution Date.

ARTICLE IV.

REPAYMENTS AND PREPAYMENTS; DISTRIBUTION OF COLLECTIONS

Section 4.1            Repayments and Prepayments. Borrower shall repay in full
the unpaid principal amount of the Advances on the Commitment Termination Date.
Prior thereto, Borrower:

(a)           may, from time to time on any Business Day, make a prepayment, in
whole or in part, of the outstanding principal amount of the Advances, ratably
amongst the Groups; provided, however, that, (i) unless otherwise consented to
by each of the Co-Agents, all such voluntary prepayments shall require at least
two (2) Business Days’ (or, in the case of a voluntary prepayment of $10,000,000
or more per Group, at least five (5) Business Days’) prior written notice to the
Co-Agents, and (ii) unless otherwise consented to by the Co-Agents, all such
voluntary partial prepayments shall be in a minimum amount of $5,000,000 per
Group or a larger integral multiple of $100,000 per Group if in excess thereof;

(b)           shall, on each date when any reduction in the Facility Limit shall
become effective pursuant to Section 2.6, make a prepayment of the Advances,
ratably amongst the Groups, in an amount equal to the excess, if any, of the
aggregate outstanding principal amount of the Advances over the Facility Limit
as so reduced;

(c)           shall, immediately upon any acceleration of the Commitment
Termination Date of any Advances pursuant to Section 10.3, repay all Advances,
unless, pursuant to Section 10.3.1, only a portion of all Advances is so
accelerated, in which event Borrower shall repay the accelerated portion of the
Advances, ratably amongst the Groups; and

(d)           shall, not later than the next Distribution Date and in any event
within two (2) Business Days after discovering that a Borrowing Base Deficit
exists, make a prepayment of the Advances, ratably amongst the Groups, in an
aggregate amount equal to such Borrowing Base Deficit. Each such prepayment
shall be subject to the payment of any amounts required by Section 6.2.

 

Section 4.2

Application of Collections.

(a)           Collections shall be distributed by the Collection Agent at such
times and in the order of priority set forth in this Section 4.2 and, to the
extent Section 4.2 provides for distributions to the Co-Agents, shall

 

9

 

| CH\784520.6||

030466-0018

 



 

be paid to the Co-Agents for distribution to the members of each of their
respective Groups in accordance with Section 4.3.

(b)           On each Distribution Date prior to the Commitment Termination
Date, the Collection Agent shall distribute from Collections received by
Borrower or the Collection Agent prior to such Distribution Date, the following
amounts, without duplication, in the following order of priority:

first, to the Collection Agent, to the extent due and owing under this Agreement
or any other Transaction Document, the accrued Servicing Fee payable for the
prior Calculation Period (plus, if applicable, the amount of Servicing Fee
payable for any prior Calculation Period to the extent such amount has not been
distributed to Collection Agent);

second, to the Co-Agents for distribution to the Lenders in their respective
Groups, interest accrued on the Loans made by their respective Groups during the
period from the most recent Distribution Date to the current Distribution Date
(plus, if applicable, the amount of interest on the Loans made by their
respective Groups accrued for any prior period to the extent such amount has not
been paid, and to the extent permitted by law, interest thereon);

third, to the Co-Agents for distribution to the Lenders in their respective
Groups, to the extent due and owing under any Transaction Document, all Fees
accrued during the prior Calculation Period (plus, if applicable, the amount of
Fees accrued for any prior Calculation Period to the extent such amount has not
been distributed to the Co-Agents);

fourth, to the Co-Agents for distribution to the Lenders in their respective
Groups, as a repayment of principal of the Advances, ratably amongst the Groups,
an aggregate amount equal to the Borrowing Base Deficit, if any;

fifth, to the Co-Agents for distribution to the Lenders in their respective
Groups, to the extent due and owing under this Agreement or any other
Transaction Document on such Distribution Date, all other Obligations owed to
any Secured Party; and

sixth, the balance, if any, to Borrower (provided, however, that nothing in this
Section 4.2 shall prohibit Borrower from applying Collections received from time
to time to the purchase of additional Receivables, to payment of the
Subordinated Notes, or to prepayment of Advances as permitted by Section 4.1 so
long as Collections available for distribution on a Distribution Date are
sufficient to pay the amounts described in clauses first through fifth above).

(c)           On each Distribution Date on or after the Commitment Termination
Date, the Collection Agent shall distribute from Collections received by
Borrower or the Collection Agent prior to such Distribution Date, the following
amounts, without duplication, in the following order of priority:

first, to the Administrative Agent, in payment of its reasonable costs and
expenses (including reasonable attorneys’ fees and disbursements) in connection
with enforcement of the Transaction Documents on behalf of the Co-Agents and the
Lenders;

second, to the Collection Agent, to the extent due and owing under this
Agreement or any other Transaction Document, the accrued Servicing Fee payable
for the prior Calculation Period (plus, if applicable, the amount of Servicing
Fee payable for any prior Calculation Period to the extent such amount has not
been distributed to Collection Agent);

third, to the Co-Agents for distribution to the Lenders in their respective
Groups, all Obligations other than principal due and owing on such Distribution
Date;

fourth, ratably to the Co-Agents for distribution to the Lenders in their
respective Groups, as a repayment of principal of the Advances; and

fifth, once all amounts described in clauses first, second, third and fourth
above have been paid in full, the balance, if any, to Borrower.

 

0

 

| CH\784520.6||

030466-0018

 



 

 

Section 4.3            Application of Certain Payments. Each payment of
principal of the Advances shall be made ratably amongst the Groups and shall be
applied to such Loans made by the members of each Group as Collection Agent
shall direct or, in the absence of such notice or during the existence of a
Significant Event or after the Commitment Termination Date, as the applicable
Co-Agent shall determine in its discretion. All payments of interest, Fees and
other Obligations (other than principal) shall be made ratably amongst the
Groups in accordance with their respective pro rata shares thereof.

Section 4.4            Due Date Extension. If any payment of principal or
interest with respect to any Advance falls due on a day which is not a Business
Day, then such due date shall be extended to the next following Business Day,
and additional interest shall accrue at the applicable interest rate and be
payable for the period of such extension.

Section 4.5            Timing of Payments. All payments of principal of, or
interest on, the Advances and of all Fees, and all amounts to be deposited by
Borrower or Collection Agent hereunder, shall be made by Borrower or Collection
Agent, as applicable, no later than 2:00 p.m. (New York City time), on the day
when due in lawful money of the United States of America in immediately
available funds to the Co-Agents. Funds received by the Co-Agents after 2:00
p.m. (New York City time) on the date when due, will be deemed to have been
received by them on the next following Business Day.

ARTICLE V.

SECURITY INTEREST

 

Section 5.1

Grant of Security.

(a)           Borrower hereby assigns and pledges to the Administrative Agent
(for the benefit of the Secured Parties), and hereby grants to the
Administrative Agent (for the benefit of the Secured Parties) a security
interest in all of Borrower’s right, title and interest in and to the following,
whether now or hereafter existing and wherever located (the “Collateral”):

 

(i)

all Receivables, Related Security and Receivable Files;

(ii)           all of Borrower’s rights, remedies, powers and privileges in
respect of the Receivables Sale Agreement, including, without limitation, its
rights to receive Deemed Collections and indemnity payments thereunder;

(iii)          all of Borrower’s rights, remedies, powers and privileges in
respect of the Performance Undertaking, including, without limitation, its right
to demand performance thereunder;

(iv)          the Lock-Box Accounts and all funds on deposit therein, together
with all certificates and instruments, if any, from time to time evidencing such
accounts and funds on deposit; and

(v)           all products and proceeds (including, without limitation,
insurance proceeds) of, and additions, improvements and accessions to, and books
and records describing or used in connection with, all and any of the property
described above.

 

(b)

This grant of security secures the payment and performance of all Obligations.

 

 

(c)

This grant of security shall create a continuing security interest in the
Collateral and shall:

(i) remain in full force and effect until the Administrative Agent’s (for the
benefit of the Secured Parties) interest in the Collateral shall have been
released in accordance with Section 5.4;

(ii) be binding upon Borrower, its successors, transferees and assigns; and

(iii) inure, together with the rights and remedies of the Administrative Agent
(for the benefit of the Secured Parties) hereunder, to the benefit of the
Administrative Agent and each Secured Party and their respective successors,
transferees and assigns.

 

1

 

| CH\784520.6||

030466-0018

 



 

 

Section 5.2            Administrative Agent Appointed Attorney-in-Fact. Borrower
hereby irrevocably appoints the Administrative Agent (for the benefit of the
Secured Parties) as Borrower’s attorney-in-fact, with full authority in the
place and stead of Borrower and in the name of Borrower or otherwise, from time
to time in the Administrative Agent’s discretion, after the occurrence and
during the continuation of a Significant Event to take any action and to execute
any instrument which the Administrative Agent may deem necessary or advisable to
accomplish the purposes of the Transaction Documents, including, without
limitation:

(a)           to ask, demand, collect, sue for, recover, compromise, receive and
give acquittance and receipts for moneys due and to become due under or in
respect of any of the Collateral;

(b)           to receive, endorse, and collect any drafts or other instruments,
documents and chattel paper, in connection with clause (a) above;

(c)           to file any claims or take any action or institute any proceedings
which the Administrative Agent may deem necessary or desirable for the
collection of any of the Collateral or otherwise to enforce the rights of the
Administrative Agent (for the benefit of the Secured Parties) with respect to
any of the Collateral;

(d)           to sell, transfer, assign or otherwise deal in or with the
Collateral or any part thereof pursuant to the terms and conditions hereunder;
and

 

(e)

to perform the affirmative obligations of Borrower under the Transaction
Documents;

provided that the Administrative Agent shall not take the action or execute any
instrument to accomplish the purposes described in (a), (b), or (c) until it has
given written notice pursuant to Section 11.7 of revocation of the appointment
of ArvinMeritor as Collection Agent hereunder. The Administrative Agent agrees
to give Borrower, Collection Agent and the Co-Agents prior written notice of the
taking of any such action described in (d) or (e) above, but the failure to give
such notice (other than any notice required to be given pursuant to the UCC)
shall not affect the rights, power or authority of the Administrative Agent with
respect thereto. Borrower hereby acknowledges, consents and agrees that the
power of attorney granted pursuant to this Section 5.2 is irrevocable and
coupled with an interest.

Section 5.3            Administrative Agent May Perform. If Borrower fails to
perform any agreement to be performed by Borrower hereunder, the Administrative
Agent (for the benefit of the Secured Parties) may itself perform, or cause
performance of such agreement, and the reasonable expenses of the Administrative
Agent incurred in connection therewith shall be payable by Borrower.

Section 5.4            Release of Collateral. The Administrative Agent’s (for
the benefit of the Secured Parties) right, title and interest in the Collateral
shall be released effective on the date occurring after the Commitment
Termination Date on which all Obligations shall have been finally and fully paid
and performed.

ARTICLE VI.

INCREASED COSTS, ETC.

Section 6.1            Increased Costs. If any change in Regulation D of the
Board of Governors of the Federal Reserve System, or any Regulatory Change, in
each case occurring after the date hereof:

(a)           shall subject any Affected Party to any tax, duty or other charge
with respect to any Loan made or funded by it, or shall change the basis of
taxation of payments to such Affected Party of the principal of or interest on
any Loan owed to or funded by it or any other amounts due under this Agreement
in respect of any Loan made or funded by it (other than Excluded Taxes); or

(b)           shall impose, modify or deem applicable any reserve (including,
without limitation, any reserve imposed by the Board of Governors of the Federal
Reserve System, but excluding any reserve included in the determination of
interest rates pursuant to Section 3.1), special deposit or similar requirement
against assets of, deposits with or for the account of, or credit extended by,
any Affected Party; or

 

2

 

| CH\784520.6||

030466-0018

 



 

 

(c)           shall change the amount of capital maintained or required or
requested or directed to be maintained by any Affected Party (including, without
limitation, because the assets and liabilities of any Conduit Lender are
required to be consolidated with those of any other Affected Party under
applicable accounting principles); or

(d)           shall impose on any Affected Party any other condition affecting
any Loan made or funded by any Affected Party;

and the result of any of the foregoing is to (i) increase the cost to or to
impose a cost on (A) an Affected Party funding or making or maintaining any Loan
(including extensions of credit under any Liquidity Agreement or any other
applicable Support Agreement, or any commitment of such Affected Party with
respect to any of the foregoing), or (B) any Co-Agent for continuing its or
Borrower’s relationship with a Conduit Lender, (ii) to reduce the amount of any
sum received or receivable by an Affected Party under this Agreement, the
applicable Lender Note, the applicable Liquidity Agreement or other applicable
Support Agreement with respect thereto, or (iii) in the good faith determination
of such Affected Party, to reduce the rate of return on the capital of an
Affected Party as a consequence of its obligations hereunder, or under the
applicable Liquidity Agreement or other applicable Support Agreement, as
applicable, or arising in connection herewith or therewith to a level below that
which such Affected Party could otherwise have achieved, then after demand by
such Affected Party to Borrower (which demand shall be accompanied by a written
statement setting forth the basis of such demand), Borrower shall pay such
Affected Party such additional amount or amounts as will (in the reasonable
determination of such Affected Party) compensate such Affected Party for such
increased cost or such reduction, to the extent such costs or such reduction are
a consequence of or arise in connection with the Commitments or the Loans. Such
written statement (which shall include calculations in reasonable detail) shall,
in the absence of manifest error, be conclusive evidence of the subject matter
thereof.

If the assets and liabilities of any Conduit Lender are required to be
consolidated with those of any other Affected Party under applicable accounting
principles or the capitalization of such Conduit Lender is required to be
increased in order to avoid such consolidation (either of the foregoing Conduit
Lenders, an “Impacted Conduit”) and such Impacted Conduit’s Co-Agent administers
another multi-seller commercial paper conduit which is not required to be so
consolidated or re-capitalized, such Co-Agent and such Impacted Conduit will
make all reasonable efforts to promptly substitute such other multi-seller
commercial paper conduit for the Impacted Conduit under this Agreement, and each
of the other parties hereto hereby agrees to execute such amendments and
consents as may be reasonably necessary to give effect to such substitution. If
there is only one Impacted Conduit, Borrower shall have the right to require the
members of the Group including such Impacted Conduit to assign their respective
positions to another multi-seller commercial paper conduit that will not be an
Impacted Conduit and its liquidity providers, and such Impacted Conduit agrees
to enter into such assignment. Lastly, in the event that any of the Conduit
Lenders becomes an Impacted Conduit, each of the Conduit Lenders hereby agrees
that in no event will the additional amounts payable under this Section 6.1 as a
result of such event cause the aggregate amount of interest and Fees that would
be payable to such Impacted Conduit to exceed the amount of interest and Fees
that would have been payable if such Impacted Conduit’s Loans had been funded by
its Committed Lender at an Alternative Rate.

Section 6.2            Broken Funding Costs. Borrower hereby agrees that upon
demand by any Affected Party (which demand shall be accompanied by a written
statement setting forth in reasonable detail the basis for the calculations of
the amount being claimed), Borrower will indemnify such Affected Party against
any Broken Funding Costs. Such written statement shall, in the absence of
manifest error, be conclusive evidence of the subject matter thereof.

 

Section 6.3

Withholding Taxes.

(a)           All payments made by Borrower hereunder (or by Collection Agent,
on behalf of Borrower, hereunder) shall be made free and clear of, and without
reduction or withholding for or on account of, any present or future Covered
Taxes, now or hereafter imposed, levied, collected, withheld or assessed by any
Governmental Authority or other taxing authority. If any Covered Taxes are
required to be withheld from any amounts payable to any of the Agents or
Lenders, the amounts so payable to such Agent or Lender shall be increased to
the extent necessary to yield to such Agent or Lender (after payment of all such
Covered Taxes) all such amounts payable hereunder at the rates or in the amounts
specified herein. Whenever any Covered Taxes are payable by Borrower, as
promptly as possible thereafter, Borrower shall send to the applicable Agent or
Lender a certified copy of an original official receipt received by Borrower
showing payment thereof. If Borrower fails to pay

 

3

 

| CH\784520.6||

030466-0018

 



 

any Covered Taxes when due to the appropriate taxing authority or fails to remit
to the applicable Agent or Lender the required documentary evidence, Borrower
shall indemnify such Agent and Lender for such Covered Taxes and any incremental
taxes that may become payable by such Agent or Lender as a result of any such
failure.

(b)           At least five (5) Business Days prior to the first date on which
any payments, including discount or Fees, are payable hereunder for the account
of any Lender, if a Lender is not incorporated under the laws of the United
States, such Lender agrees to deliver to each of Borrower, the applicable
Co-Agent and the Administrative Agent two (2) duly completed copies of (i)
United States Internal Revenue Service Form W-8BEN or W-8ECI (or successor
applicable form), or other forms or certifications reasonably requested by
Borrower, applicable Co-Agent or Administrative Agent, pursuant to the
regulations promulgated under Section 1441 of the Code or other IRS
publications, certifying that such Lender is entitled to receive payments
hereunder without deduction or withholding of any United States federal income
taxes or (ii) United States Internal Revenue Service Form W-8 or W-9 (or
successor applicable form) to establish an exemption from United States backup
withholding tax. Each applicable Lender shall replace or update such forms as is
necessary or appropriate to maintain any applicable exemption or as is requested
by any Agent or Borrower. If any Lender does not deliver the forms described in
this Section 6.3(b), Borrower shall have no obligations under Section 6.3(a)
with respect to United States federal income taxes on such payment, and Borrower
or the applicable Agent shall withhold United States federal income taxes from
any payments made hereunder at the statutory rate applicable to payments made to
such Lender. Each Lender agrees to indemnify and hold Borrower and the Agents
harmless for any United States federal income taxes, penalties, interest and
other costs and losses incurred or payable by Borrower or any of the Agents as a
result of either (x) such Lender’s failure to submit any form required to be
provided pursuant to this Section 6.3(b) or (y) Borrower’s or such Agent’s
reliance on any form that such Lender has provided pursuant to this Section
6.3(b).

ARTICLE VII.

CONDITIONS TO BORROWING

Section 7.1            Initial Loan. The making of the initial Advance hereunder
is subject to the conditions precedent that the Administrative Agent shall have
received all of the following, each duly executed and dated the date of such
Advance (or such earlier date as shall be satisfactory to the Administrative
Agent), in form and substance satisfactory to the Agents:

7.1.1       Resolutions. Certified copies of resolutions of the Board of
Directors of Borrower, the Performance Guarantor and each of the Originators
authorizing or ratifying the execution, delivery and performance, respectively,
of the Transaction Documents to which it is a party, together with a certified
copy of its Organizational Documents.

7.1.2       Consents, etc. Certified copies of all documents evidencing any
necessary consents and governmental approvals (if any) with respect to the
Transaction Documents.

7.1.3        Incumbency and Signatures. A certificate of the Secretary or an
Assistant Secretary of Borrower, Collection Agent, the Performance Guarantor and
each Originator certifying the names of its officer or officers authorized to
sign the Transaction Documents to which it is a party.

7.1.4       Good Standing Certificates. Good standing certificates for Borrower,
Collection Agent, the Performance Guarantor and each Originator issued as of a
recent date acceptable to the Administrative Agent by (a) the Secretary of State
of the jurisdiction of such Person’s organization, and (b) the Secretary of
State of the jurisdiction where such Person’s chief executive office and
principal place of business are located.

7.1.5        Financing Statements. (i) Proper financing statements (Form UCC-1),
filed on or prior to the date of the initial Loan, naming Borrower as debtor and
the Administrative Agent (for the benefit of the Secured Parties) as the secured
party as may be necessary or, in the opinion of the Administrative Agent,
desirable under the UCC to perfect the Administrative Agent’s (for the benefit
of the Secured Parties) security interest in the Collateral, (ii) proper
financing statements, filed on or prior to the date of the initial Advance,
naming each Originator, as seller/debtor, Borrower as purchaser/secured party
and the

 

4

 

| CH\784520.6||

030466-0018

 



 

Administrative Agent as assignee as may be necessary or, in the opinion of the
Administrative Agent, desirable under the UCC to perfect Borrower’s ownership
interest in the Receivables, and (iii) authorized copies of proper Uniform
Commercial Code Form UCC-3 termination statements, if any, necessary to release
all liens and other Adverse Claims of any Person in the Collateral granted by
Borrower or any Originator.

7.1.6        Search Reports. A written search report provided to the
Administrative Agent by a search service acceptable to the Administrative Agent
listing all effective financing statements that name Borrower or any Originator
as debtor or assignor and that are filed in the jurisdictions in which filings
were made pursuant to Section 7.1.5 above and in such other jurisdictions that
the Administrative Agent shall reasonably request, together with copies of such
financing statements (none of which shall cover any Collateral or interests
therein or proceeds of any thereof), and tax and judgment lien search reports
from a Person satisfactory to the Administrative Agent showing no evidence of
such lien filed against Borrower or any Originator.

7.1.7        Fee Letters; Payment of Fees. The Fee Letters, together with all
payment of all Fees that are due and payable on or prior to the Closing Date
pursuant to the Fee Letters.

7.1.8       Receivables Sale Agreement. (i) Duly executed and delivered
counterparts of each of the Receivables Sale Agreement and all documents,
agreements and instruments contemplated thereby, and (ii) evidence that each of
the conditions precedent to the execution and delivery of the Receivables Sale
Agreement has been satisfied to the Agents’ satisfaction, and that the initial
assignments and transfers under the Receivables Sale Agreement have been
consummated.

7.1.9        Opinions of Counsel. Opinions of counsel to Borrower, Collection
Agent, the Performance Guarantor and each Originator in form and substance
satisfactory to the Agents.

7.1.10     Lender Notes. Each of the Lender Notes, duly executed by Borrower in
favor of a Co-Agent.

7.1.11     Borrowing Base Certificate and Monthly Report. A Borrowing Base
Certificate, duly executed by an Authorized Officer of Collection Agent on
Borrower’s behalf showing a calculation of the Borrowing Base as of September
16, 2005 and a Monthly Report, duly executed by an Authorized Officer of
Collection Agent as of August 31, 2005; provided, however, that the
Administrative Agent hereby consents to delivery of the foregoing Borrowing Base
Certificate not later than two days after the Closing Date.

7.1.12     Lock Box Account Agreements. The Lock Box Agreements with respect to
each of the Lock-Box Accounts in the United States, duly executed by all of the
parties thereto.

7.1.13     Releases. Releases and termination statements duly executed by each
Person, other than Borrower, that has an interest in the Receivables.

7.1.14      Performance Undertaking. The Performance Undertaking, duly executed
by the Performance Guarantor.

7.1.15      Other. Such other documents, certificates and opinions as any of the
Agents may reasonably request.

Section 7.2            All Advances. The making of each Advance, including
without limitation, the initial Advance, is subject to the conditions precedent
that:

7.2.1        No Default, etc. (i) No Significant Event or Unmatured Significant
Event has occurred and is continuing or will result from the making of such
Advance, (ii) the representations and warranties contained in Article VIII are
true and correct as of the date of such requested Advance, with the same effect
as though made on the date of such Advance, and (iii) after giving effect to
such Advance, the aggregate unpaid balance of the Advances will not exceed the
Borrowing Base or the Facility Limit. By making a Borrowing Request, Borrower
shall be deemed to have represented and warranted that items (i), (ii) and (iii)
in the preceding sentence are true and correct.

 

5

 

| CH\784520.6||

030466-0018

 



 

 

7.2.2       Borrowing Request, etc. The Agents shall have received a Borrowing
Request for such Advance in accordance with Section 2.2, together with all items
required to be delivered in connection therewith.

7.2.3       Commitment Termination Date. The Commitment Termination Date shall
not have occurred.

7.2.4        Accounts. Each of the Lock-Box Accounts shall be in Borrower’s
name. The Lock-Box Accounts shall be subject to valid and perfected first
priority security interest in favor of the Administrative Agent for the benefit
of the Secured Parties.

ARTICLE VIII.

REPRESENTATIONS AND WARRANTIES

In order to induce the Lenders and the Agents to enter into this Agreement and,
in the case of Lender, to make Loans hereunder, Borrower hereby represents and
warrants to the Agents and the Lenders as to itself as follows, and ArvinMeritor
hereby represents and warrants to the Agents and the Lenders as to itself as
follows:

Section 8.1            Existence and Power. ArvinMeritor is a corporation duly
organized under the laws of the State of Indiana and Borrower is a corporation
duly organized under the laws of the State of Delaware. Each of them is validly
existing and in good standing under the laws of its state of organization and is
duly qualified to do business and is in good standing as a foreign corporation,
and has and holds all power and all governmental licenses, authorizations,
consents and approvals required to carry on its business in each jurisdiction in
which its business is conducted except where the failure to so qualify or so
hold could not reasonably be expected to have a Material Adverse Effect.

Section 8.2            Power and Authority; Due Authorization, Execution and
Delivery. The execution and delivery by each of ArvinMeritor and Borrower of
this Agreement and each other Transaction Document to which it is a party, and
the performance of its obligations hereunder and thereunder, and Borrower’s use
of the proceeds of the Loans made hereunder, are within its powers and authority
and have been duly authorized by all necessary corporate action on its part.
This Agreement and each other Transaction Document to which ArvinMeritor or
Borrower is a party has been duly executed and delivered by ArvinMeritor or
Borrower, as the case may be.

Section 8.3            No Conflict. The execution and delivery by each of
Borrower and ArvinMeritor of this Agreement and each other Transaction Document
to which it is a party, and the performance of its obligations hereunder and
thereunder do not contravene or violate (i) its Organizational Documents, (ii)
any law, rule or regulation applicable to it, (iii) any restrictions under any
agreement, contract or instrument to which it is a party or by which it or any
of its property is bound, or (iv) any order, writ, judgment, award, injunction
or decree binding on or affecting it or its property, and do not result in the
creation or imposition of any Adverse Claim on its assets (except as created
under the Transaction Documents) except, in any case set forth in (i) – (iv)
above, where such contravention or violation could not reasonably be expected to
have a Material Adverse Effect. No transaction contemplated hereby requires
compliance with any bulk sales act or similar law.

Section 8.4            Governmental Authorization. Other than the filing of the
financing statements required hereunder, no authorization or approval or other
action by, and no notice to or filing with, any governmental authority or
regulatory body is required for the due execution and delivery by ArvinMeritor
or Borrower of this Agreement and each other Transaction Document to which it is
a party and the performance of its obligations hereunder and thereunder.

Section 8.5            Actions, Suits. Except as disclosed in the filings
identified on Schedule 8.5 to this Agreement, there is no litigation,
arbitration, governmental investigation, proceeding or inquiry pending or, to
the knowledge of any of ArvinMeritor’s or Borrower’s Authorized Officers,
threatened against or affecting ArvinMeritor or any of its Subsidiaries that, if
adversely determined, could reasonably be expected to have a Material Adverse
Effect or which seeks to prevent, enjoin or delay the making or repayment of any
Loans.

 

6

 

| CH\784520.6||

030466-0018

 



 

 

Section 8.6            Binding Effect. This Agreement and each other Transaction
Document to which ArvinMeritor or Borrower is a party constitute the legal,
valid and binding obligations of ArvinMeritor or Borrower, as the case may be,
enforceable against it in accordance with their respective terms, except as such
enforcement may be limited by applicable bankruptcy, insolvency, reorganization
or other similar laws relating to or limiting creditors’ rights generally and by
general principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).

Section 8.7            Accuracy of Information. All written representations,
warranties, reports or certificates of any Authorized Officer heretofore
furnished by ArvinMeritor or Borrower for purposes of or in connection with this
Agreement, any of the other Transaction Documents or any transaction
contemplated hereby or thereby are, and all such written representations,
warranties, reports or certificates hereafter furnished by ArvinMeritor or
Borrower shall be, complete and correct and fairly present the information
contained therein as of the date such representation or warranty is made, as of
the date to which such information is reported, or as of the date certified, as
applicable, and do not and will not contain any material misstatement of fact as
of such date or omit to state a material fact or any fact necessary to make the
information contained therein, taken as a whole with all other written
information provided by Authorized Officers as of such date, not misleading as
of such date.

Section 8.8            Margin Regulations; Use of Proceeds. Borrower is not
engaged in the business of extending credit for the purpose of purchasing or
carrying margin stock, and no proceeds of any Loans, directly or indirectly,
will be used for a purpose that violates, or would be inconsistent with,
Regulations T, U and X promulgated by the Federal Reserve Board from time to
time. No portion of the proceeds of any Loan hereunder will be used for a
purpose that violates, or would be inconsistent with, any other law, rule or
regulation applicable to Borrower.

Section 8.9            Good Title. Borrower, upon each transfer of Receivables
pursuant to the Receivables Sale Agreement, is the legal and beneficial owner of
the Receivables and the Related Security with respect thereto, or possesses a
valid and perfected security interest therein, in each case, free and clear of
any Adverse Claim, except as created by the Transaction Documents. There have
been duly filed all financing statements or other similar instruments or
documents necessary under the UCC of all appropriate jurisdictions to perfect
Borrower’s ownership interest in each such Receivable, its Collections and the
Related Security.

Section 8.10          Perfection. This Agreement is effective to create a valid
security interest in the Collateral in favor of the Administrative Agent, for
the benefit of the Secured Parties. There have been duly filed all financing
statements or other similar instruments or documents necessary under the UCC (or
any comparable law) of all appropriate jurisdictions to perfect the
Administrative Agent’s security interest, for the benefit of the Secured
Parties, in the Collateral. The Collateral is free of any Adverse Claim except
as created or permitted under the Transaction Documents.

Section 8.11          Places of Business and Locations of Records. The principal
place of business and chief executive office of each of Borrower and Collection
Agent is located at its address referred to on Schedule 15.3 to this Agreement
(or at such other locations, notified to the Administrative Agent in
jurisdictions where all action required to perfect or maintain the perfection of
the Administrative Agent’s security interest in Collateral has been taken).
Borrower’s Federal Employer Identification Number is 38-3590761.

Section 8.12          Accounts. Borrower represents and warrants that (a)
Schedule 8.12 hereto is a complete and accurate listing, as of the Closing Date,
of the Lock-Boxes and Lock-Box Accounts, and (b) each of the Lock-Box Accounts
has been established in, or transferred into, Borrower’s name. Neither
Collection Agent nor Borrower has granted any interest in any Lock-Box or
Lock-Box Account to any Person other than the Administrative Agent, and the
Administrative Agent has exclusive control of the Lock-Box Accounts, subject to
the Collection Agent’s right of access to such accounts as provided herein and
in the applicable Lock-Box Agreements.

Section 8.13          No Material Adverse Effect. There has been no Material
Adverse Effect since the last day of its fiscal year as to which financial
statements have most recently been delivered pursuant to Section 9.1.5(a).

Section 8.14          Names. The name in which Borrower has executed this
Agreement is identical to the name of Borrower as indicated on the public record
of the State of Delaware. Borrower has not used any legal name, trade name or
assumed name other than the name in which it has executed this Agreement.

 

7

 

| CH\784520.6||

030466-0018

 



 

 

Section 8.15          Ownership of Borrower; No Subsidiaries. All of the issued
and outstanding equity interests of Borrower are owned beneficially and of
record by ArvinMeritor, free and clear of any Adverse Claim. Such equity
interests are validly issued, fully paid and nonassessable, and there are no
options, warrants or other rights to acquire securities of Borrower. Borrower
has no Subsidiaries.

Section 8.16          Not a Holding Company or an Investment Company. Neither
Borrower nor Collection Agent is a “holding company” or a “subsidiary holding
company” of a “holding company” within the meaning of the Public Utility Holding
Company Act of 1935, as amended, or any successor statute. Neither Borrower nor
Collection Agent is an “investment company” within the meaning of the Investment
Company Act of 1940, as amended, or any successor statute.

Section 8.17          Compliance with Credit and Collection Policy. Each of
Borrower and ArvinMeritor has complied in all material respects with the Credit
and Collection Policy with regard to each Receivable and the related Contract.
No change has been made in or amendment to the Credit and Collection Policy,
except (i) to the extent such change or amendment would not be reasonably likely
to materially and adversely affect the collectibility of Receivables or to
materially decrease the credit quality of any newly created Receivables or (ii)
to the extent such change or amendment has been consented to by Borrower and the
Co-Agents.

Section 8.18          Solvency. Both before and after giving effect to each
Advance, Borrower is Solvent.

Section 8.19          Eligible Receivables. Each Receivable included in the
Borrowing Base in each Borrowing Base Certificate and Monthly Report as an
Eligible Receivable is, as of the date of such Borrowing Base Certificate or
Monthly Report, an Eligible Receivable.

Section 8.20          Sales by Originators. Each sale of Receivables by an
Originator to Borrower shall have been effected under, and in accordance with
the terms of, the Receivables Sale Agreement, including the payment by Borrower
to the applicable Originator of the purchase price therefor as provided in the
Receivables Sale Agreement, and each such sale shall have been made for
“reasonably equivalent value” (as such term is used under § 548 of the
Bankruptcy Code) and not for or on account of “antecedent debt” (as such term is
used under § 547 of the Bankruptcy Code) owed by Borrower to any Originator.

ARTICLE IX.

COVENANTS OF BORROWER AND COLLECTION AGENT

Section 9.1            Affirmative Covenants. From the date hereof until the
first day, following the Commitment Termination Date, on which all Obligations
shall have been finally and fully paid and performed, each of Borrower and
Collection Agent hereby covenants and agrees with the Agents and Lenders as to
itself, as follows:

9.1.1       Compliance with Laws, Etc. Each of Borrower and Collection Agent
will comply in all material respects with all applicable laws, rules,
regulations and orders of all governmental authorities (including those which
relate to the Receivables).

9.1.2        Preservation of Legal Existence. Each of Borrower and Collection
Agent will preserve and maintain its existence, rights, franchises and
privileges in the jurisdiction of its organization, and qualify and remain
qualified in good standing as a foreign entity in the jurisdiction where its
principal place of business and its chief executive office are located and in
each other jurisdiction where the failure to preserve and maintain such
existence, rights, franchises, privileges and qualifications would have a
Material Adverse Effect.

9.1.3        Performance and Compliance with Receivables. Each of Borrower and
Collection Agent will timely and fully perform and comply with all provisions,
covenants and other promises required to be observed by it under the Receivables
and all other agreements related to such Receivables.

9.1.4       Credit and Collection Policy. Each of Borrower and Collection Agent
will comply in all material respects with the Credit and Collection Policy.

 

8

 

| CH\784520.6||

030466-0018

 



 

 

9.1.5       Reporting Requirements. Each of Borrower and Collection Agent will
furnish to the Co-Agents for distribution to the Lenders:

 

(a)

Financial Statements.

(i) within 105 days after the close of each of its fiscal years, (A) a copy of
the unaudited balance sheet of Borrower, in each case, as at the end of such
year, together with the related statement of earnings for such year, certified
by an Authorized Officer of Borrower (which certification shall state that such
balance sheet and statement or earnings fairly present the financial condition
and results of operations for such year in accordance with GAAP except for the
absence of footnotes), and (B) a certificate of such officer stating that such
officer has obtained no knowledge that a Significant Event or Unmatured
Significant Event has occurred and is continuing, or if, in the opinion of such
officer, such a Significant Event or Unmatured Significant Event has occurred
and is continuing, a statement as to the nature thereof;

(ii) within 105 days after the close of each of ArvinMeritor’s fiscal years,
annual audited consolidated financial statements for ArvinMeritor and its
Subsidiaries, including a consolidated balance sheet as of the end of such
period, related statement of consolidated income, statement of consolidated
shareowners’ equity, and statement of cash flows, all prepared in accordance
with GAAP, accompanied by an unqualified audit report of independent auditors
acceptable to the Agents; and

(iii) within 55 days after the close of the first three quarterly periods of
each of its fiscal years, (A) unaudited consolidated financial statements for
ArvinMeritor and its Subsidiaries, including a consolidated balance sheet as of
the end of such period, related statement of consolidated income and statement
of cash flows, all prepared in accordance with GAAP, for the period from the
beginning of such fiscal year to the end of such quarter, and (B) a certificate
of an Authorized Officer of ArvinMeritor to the effect that no Significant Event
or Unmatured Significant Event has occurred and is continuing.

Notwithstanding anything to the contrary, the Borrower and the Collection Agent
shall be deemed to have complied with the delivery requirements under this
Section 9.1.5(a) by providing notification (which may be in electronic format)
to the Co-Agents that the required documents are publicly available through
ArvinMeritor’s website or other publicly available electronic medium and
providing the hyperlink or other appropriate locational information for
obtaining such information.

 

(b)

Monthly Reports and Borrowing Base Certificates.

(i) On or before each Monthly Reporting Date, Collection Agent shall prepare and
deliver to the Co-Agents for distribution to the Lenders a Monthly Report, as of
the most recent Calculation Date, signed by an Authorized Officer of Collection
Agent; and

(ii) On or before Wednesday of each week (or if any such day is not a Business
Day, the next succeeding Business Day), Collection Agent shall prepare and
deliver to the Co-Agents for distribution to the Lenders, a Borrowing Base
Certificate as of the last Business Day of the prior week, signed by an
Authorized Officer of Collection Agent.

(c)           Significant Events. As soon as possible but in any event within
two (2) Business Days after any Authorized Officer of Borrower or Collection
Agent becomes aware of the occurrence of a Significant Event or an Unmatured
Significant Event, Borrower or Collection Agent, as the case may be, will
deliver to the Agents for distribution to the Lenders an officer’s certificate
of Borrower setting forth details of such event and the action that Borrower or
Collection Agent, as the case may be, proposes to take with respect thereto.

(d)           Servicing Certificate. Collection Agent shall deliver, or cause to
be delivered, to the Administrative Agent for distribution to the Co-Agents, on
or before the date that is 120 days after the end of each fiscal year, a
certificate signed by any Authorized Officer of Collection Agent, stating that
(a) a review of the activities of Collection Agent under this Agreement during
the fiscal year immediately preceding has been made under such officer’s
supervision and (b) to the best of such officer’s knowledge, based on such
review, Collection Agent has fulfilled in all material respects its obligations
under the Agreement throughout such fiscal year and has complied in all material
respects with the Credit and

 

9

 

| CH\784520.6||

030466-0018

 



 

Collection Policy, or, if there has been a material failure to fulfill any such
obligation, specifying the nature and status thereof.

(e)           Procedures Review. In connection with an inspection permitted
under Section 9.1.11, within ten (10) Business Days after receipt of written
request therefor, information reasonably required to generate a report which
reasonably satisfies the requirements set forth on Schedule 9.1.5 (each such
report, a “Procedures Review”), it being acknowledged and agreed that the
information provided in connection with the pre-closing review of ArvinMeritor
and its subsidiaries reasonably satisfied the requirements of such a Procedures
Review.

(f)            Other. Promptly, from time to time, such other information,
documents, records or reports respecting the Collateral, the Receivables or the
condition or operations, financial or otherwise, of Borrower or any Originator
as any of the Agents may from time to time reasonably request in order to
protect the interests of the Administrative Agent, on behalf of the Secured
Parties, under or as contemplated by this Agreement or the other Transaction
Documents.

9.1.6        Use of Proceeds. Borrower will use the proceeds of the Loans made
hereunder solely in connection with the acquisition or funding of Receivables,
to repay the Subordinated Loans, to make Demand Loans and to make dividends in
accordance with applicable corporate law and this Agreement.

9.1.7        Separate Legal Entity. Borrower hereby acknowledges that the
Lenders and the Agents are entering into the transactions contemplated by this
Agreement and the other Transaction Documents in reliance upon Borrower’s
identity as a legal entity separate from any other Person. Therefore, from and
after the date hereof, Borrower shall take all reasonable steps to continue
Borrower’s identity as a separate legal entity and to make it apparent to third
Persons that Borrower is an entity with assets and liabilities distinct from
those of any other Person, and is not a division of any Originator or other
Person. Without limiting the generality of the foregoing and in addition to and
consistent with the covenant set forth in Section 9.1.2, Borrower shall take
such actions as shall be required in order that:

(a)           Borrower will be a limited purpose company whose primary
activities are restricted in its certificate of incorporation to owning the
Receivables and Related Security and financing the acquisition thereof and
conducting such other activities as it deems necessary or appropriate to carry
out its primary activities;

(b)           Not less than one member of Borrower’s Board of Directors (each,
an “Independent Director”) shall be an individual who is not, and during the
past five (5) years has not been, a director, officer, employee or 5% beneficial
owner of the outstanding common stock of any Person or entity beneficially
owning any outstanding shares of common stock of ArvinMeritor or any Affiliate
thereof; provided, however, that an individual shall not be deemed to be
ineligible to be an Independent Director solely because such individual serves
or has served in the capacity of an “independent director” or similar capacity
for special purpose entities formed by ArvinMeritor or any of its Affiliates.
The certificate of incorporation of Borrower shall provide that (i) the Board of
Directors shall not approve, or take any other action to cause the filing of, a
voluntary bankruptcy petition with respect to Borrower unless the Independent
Directors shall approve the taking of such action in writing prior to the taking
of such action, and (ii) such provision cannot be amended without the prior
written consent of the Independent Directors;

(c)           Any employee, consultant, or agent of Borrower will be compensated
from funds of Borrower, as appropriate, for services provided to Borrower;

(d)           Borrower will allocate and charge fairly and reasonably overhead
expenses shared with any other Person. To the extent, if any, that Borrower and
any other Person share items of expenses such as legal, auditing and other
professional services, such expenses will be allocated to the extent practical
on the basis of actual use or the value of services rendered, and otherwise on a
basis reasonably related to the actual use or the value of services rendered;
Borrower’s operating expenses will not be paid by any other Person except as
permitted under the terms of this Agreement or otherwise consented to by the
Agents;

(e)           Borrower’s books and records will be maintained separately from
those of any other Person;

 

0

 

| CH\784520.6||

030466-0018

 



 

 

(f)            All audited financial statements of any Person that are
consolidated to include Borrower will contain detailed notes clearly stating
that (A) the Receivables have been sold to Borrower, and (B) Borrower is a
separate legal entity;

(g)           Borrower’s assets will be maintained in a manner that facilitates
their identification and segregation from those of any other Person;

(h)           Borrower will strictly observe corporate formalities in its
dealings with all other Persons, and funds or other assets of Borrower will not
be commingled with those of any other Person except for such commingling as is
permitted pursuant to Section 11.2.3(d);

(i)            Borrower shall not, directly or indirectly, be named or enter
into an agreement to be named, as a direct or contingent beneficiary or loss
payee, under any insurance policy with respect to any amounts payable due to
occurrences or events related to any other Person; and

(j)            Any Person that renders or otherwise furnishes services to
Borrower will be compensated thereby at market rates for such services it
renders or otherwise furnishes thereto. Borrower will not hold itself out to be
responsible for the debts of any other Person or the decisions or actions
respecting the daily business and affairs of any other Person.

9.1.8        Adverse Claims on Receivables. Each of Borrower and Collection
Agent will, and will require each Originator to, defend each Receivable against
all claims and demands of all Persons at any time claiming the same or any
interest therein adverse to the Administrative Agent’s security interest, on
behalf of the Secured Parties.

9.1.9        Further Assurances. At its expense, each of Borrower and Collection
Agent will perform all acts and execute all documents reasonably requested by
any of the Agents at any time to evidence, perfect, maintain and enforce the
title or the security interest of the Administrative Agent, on behalf of the
Secured Parties, in the Receivables and the priority thereof. Each of Borrower
and Collection Agent will, at the reasonable request of any of the Agents,
execute and deliver financing statements relating to or covering the Collateral
and, where permitted by law, Borrower shall authorize the Administrative Agent
to file one or more financing statements without Borrower’s signature. Borrower
shall, and shall cause each Originator to, mark its master data processing
records relating to the Receivables with a legend stating that the Receivables
have been sold or contributed to ArvinMeritor Receivables Corporation, and a
security interest therein has been granted to SunTrust Capital Markets, Inc., as
administrative agent for various parties.

9.1.10      Servicing. Collection Agent shall (a) pursue collection of the
Receivables as vigorously as it would pursue collection of its own financial
assets, and (b) follow such practices and procedures for servicing the
Receivables, in accordance with the Credit and Collection Policy, as would be
customary and usual for a prudent Collection Agent under similar circumstances,
including using reasonable efforts to realize upon any recourse to the Obligors.

9.1.11      Inspection. Each of Borrower and Collection Agent shall permit the
Agents and their duly authorized representatives, attorneys or auditors to
inspect the Receivables, the Receivable Files, Documents and the related
accounts, records and computer systems, software and programs used or maintained
by Borrower or Collection Agent at such times as any Agent may reasonably
request; provided, however, that (a) the first such inspection shall occur
within 90 days after the Closing Date, and (b) prior to the occurrence of a
Significant Event, Borrower will only be required (i) to pay for the initial
inspection described in clause (a) of this Section 9.1.11, (ii) to pay for one
additional inspection in the first 364 days of this Agreement’s term, and (iii)
in each subsequent 364-day period, to pay for one inspection. Each of Borrower
and Collection Agent shall provide any document in its possession (or a copy
thereof) related to any Receivable (other than confidential financial
information of the related Obligor which Borrower, any Originator, or Collection
Agent is not authorized to disclose) to the Administrative Agent or to the
Collection Agent, if reasonably requested by any of the Agents.

9.1.12     Cooperation. Each of Borrower and Collection Agent shall provide such
cooperation, information and assistance, and prepare and supply the Agents with
such data regarding the performance by the Obligors of their obligations under
the Receivables and the performance by Borrower and Collection

 

1

 

| CH\784520.6||

030466-0018

 



 

Agent of their respective obligations under the Transaction Documents, as may be
reasonably requested by any of the Agents from time to time.

9.1.13      Facility. Collection Agent shall(and shall require any Originator
acting as a sub-Collection Agent to) maintain adequate facilities for the
servicing of Receivables. Collection Agent shall make, or shall require the
relevant Originator to make, all property tax payments, lease payments and all
other payments with respect to such facility if the failure to pay the same
could reasonably be expected to have a Material Adverse Effect. Collection Agent
shall, in connection with any inspection under Section 9.1.11 and at all times
following the occurrence and during the continuance of any Significant Event,
(i) ensure that the Administrative Agent shall have complete access (which shall
be unrestricted to the extent such access does not materially impede or
materially interfere with Collection Agent’s operations) during regular business
hours, at Collection Agent’s expense, to such facility and all computers and
other systems relating to the servicing of the Receivables and all persons
employed at such facility, (ii) use its best efforts to retain employees based
at such facility to provide assistance to the Administrative Agent, and (iii)
continue to store on a daily basis all back-up files relating to the Receivables
and the servicing of the Receivables at Collection Agent’s facilities, or such
other storage facility of similar quality, security and safety as Collection
Agent may select from time to time, in the case of each of clauses (i), (ii) and
(iii) until the Obligations have been paid and satisfied in full.

9.1.14      Accounts. Borrower shall not maintain any bank accounts other than
the accounts described on Schedule 8.12. Neither Borrower nor Collection Agent
shall make, nor will either of them permit any Originator to make, any change in
its instructions to Obligors regarding payments to be made to a Lock-Box.
Neither Borrower nor Collection Agent will, nor will either of them permit any
Originator to add any Lock-Box Account Bank or Lock Box Account to those listed
on Schedule 8.12 unless the Administrative Agent shall have consented thereto
and received a copy of any new duly executed Lock-Box Account Agreement. Neither
Borrower nor Collection Agent will, nor will either of them permit any
Originator to, change any Lock-Box Account Bank or close any Lock-Box or
Lock-Box Account unless the Administrative Agent shall have received at least
thirty (30) days’ prior notice of such termination and (i) in the case of a
closed Lock-Box, all applicable Obligors have been notified to make payments to
another Lock-Box that clears through a Lock-Box Account which is subject to a
Lock-Box Account Agreement, or (ii) in the case of termination of a Lock-Box
Bank or closing of a Lock-Box Account, a new Lock-Box Account Agreement is
entered into with respect to any new or replacement Lock-Box Account or Lock-Box
Account Bank.

Section 9.2            Negative Covenants. From the date hereof until the first
day, following the Commitment Termination Date, on which all Obligations shall
have been finally and fully paid and performed, each of Borrower and Collection
Agent hereby covenants and agrees as to itself as follows:

9.2.1        Sales, Liens, Etc. Except pursuant to, or as contemplated by, the
Transaction Documents, Borrower shall not (and shall not permit Collection
Agent, acting on Borrower’s behalf to) sell, assign (by operation of law or
otherwise) or otherwise dispose of, or create or suffer to exist voluntarily or
involuntarily any Adverse Claims upon or with respect to any of Borrower’s
assets, including, without limitation, the Collateral, any interest therein or
any right to receive any amount from or in respect thereof.

 

9.2.2

Mergers, Acquisitions, Sales, Subsidiaries, etc. Borrower shall not:

(a)           be a party to any merger or consolidation, or directly or
indirectly purchase or otherwise acquire all or substantially all of the assets
or any stock of any class of, or any partnership or joint venture interest in,
any other Person, except for Permitted Investments, or sell, transfer, assign,
convey or lease any of its property and assets (or any interest therein) other
than pursuant to, or as contemplated by, this Agreement or the other Transaction
Documents;

(b)           make, incur or suffer to exist an investment in, equity
contribution to, loan or advance to, or payment obligation in respect of the
deferred purchase price of property from, any other Person, except for Permitted
Investments or pursuant to the Transaction Documents;

(c)           create any direct or indirect Subsidiary or otherwise acquire
direct or indirect ownership of any equity interests in any other Person other
than pursuant to the Transaction Documents; or

 

2

 

| CH\784520.6||

030466-0018

 



 

 

(d)           enter into any transaction with any Affiliate except for the
transactions contemplated by the Transaction Documents and other transactions
upon fair and reasonable terms materially no less favorable to Borrower than
would be obtained in a comparable arm’s length transaction with a Person not an
Affiliate.

9.2.3       Change in Business; Change in Credit and Collection Policy. Borrower
will not make any change in the character of its business. Neither Borrower nor
ArvinMeritor will make any change in the Credit and Collection Policy except (i)
to the extent such change or amendment would not be reasonably likely to
materially and adversely affect the collectibility of Receivables or to
materially decrease the credit quality of any newly created Receivables or (ii)
to the extent such change or amendment has been consented to by Borrower and the
Co-Agents.

9.2.4        Other Debt. Borrower will not incur any Debt to any Person other
than pursuant to the Transaction Documents.

 

9.2.5

Organizational Documents. Borrower shall not amend its Organizational Documents.

9.2.6        Jurisdiction of Organization; Location of Records. Borrower shall
not change its jurisdiction of organization or permit the documents and records
evidencing the Receivables to be moved unless (i) Borrower or Collection Agent,
as the case may be, shall have given to the Administrative Agent prior written
notice thereof, clearly describing the new location, and (ii) Borrower shall
have taken such action, satisfactory to the Administrative Agent, to maintain
the title or ownership of Borrower and any security interest of the
Administrative Agent, for the benefit of the Secured Parties) in the Collateral
at all times fully perfected and in full force and effect. Except for servicing
and collection activities performed at the locations of Originators appointed as
sub-Collection Agents pursuant to Section 11.2.2(c), Collection Agent shall not,
in any event, move the location where it conducts the servicing and collection
of the Receivables from the address referred to on Schedule 15.3 to this
Agreement, without the prior written consent of the Administrative Agent, which
consent shall not be unreasonably withheld or delayed.

9.2.7        Financing Statements. Borrower shall not execute any effective
financing statement (or similar statement or instrument of registration under
the laws of any jurisdiction) or financing statements relating to any
Receivables other than the financing statements described in Section 7.1.5.

9.2.8       Business Restrictions. Borrower shall not (i) engage in any business
other than the acquisition, financing and collection of Receivables and other
Collateral as permitted by its Organizational Documents, (ii) engage in any
transactions or be a party to any documents, agreements or instruments, other
than the Transaction Documents and those incidental to the purposes thereof, or
(iii) incur any trade payables (other than for professional fees incurred in the
ordinary course of business) or other liabilities (excluding liabilities
incurred under and pursuant to the Transaction Documents and excluding the
Obligations and Debt permitted under Section 9.2.4) if the aggregate outstanding
balance of such trade payables and other liabilities would at any time equal
$12,300 or more in the aggregate, provided, however, that the foregoing will not
restrict Borrower’s ability to pay servicing compensation as provided herein and
interest on the Subordinated Notes, and, provided, further, that so long as no
Significant Event or Unmatured Significant Event shall have occurred and be
continuing and Borrower’s net worth (determined in accordance with GAAP) after
giving effect thereto, is at least $7,500,000, Borrower shall be permitted to
(a) make prepayments of principal on the Subordinated Notes, (b) make
distributions to its equity owners to the extent permitted by applicable law and
this Agreement, and (c) make Demand Loans to ArvinMeritor.

9.2.9        Other Agreements; Performance Undertaking. Borrower will not amend,
restate, supplement, cancel, terminate or otherwise modify the Receivables Sale
Agreement or the Performance Undertaking, or give any consent, waiver, directive
or approval thereunder or waive any default, action, omission or breach under
any of the foregoing or otherwise grant any indulgence thereunder, without (in
each case) the prior written consent of each of the Agents.

 

3

 

| CH\784520.6||

030466-0018

 



 

 

ARTICLE X.

SIGNIFICANT EVENTS AND THEIR EFFECT

Section 10.1          Events of Default. Each of the following shall constitute
an “Event of Default” under this Agreement:

10.1.1      Non-Payment of Loans, Etc. Borrower shall fail to make any payment
of any Obligation payable by Borrower hereunder or under the other Transaction
Documents (excluding any payment under the Subordinated Notes to the extent such
payment is prohibited by this Agreement), including, without limitation, any
principal, interest, Fees and Indemnified Amounts, or shall fail to make a
deposit (if any) that is required to be made hereunder when due and, in each of
the foregoing cases, such failure shall continue for two (2) Business Days.

 

10.1.2

Non-Compliance with Other Provisions. Borrower shall:

 

 

(a)

fail to perform or observe any covenant contained in Section 9.1.5(c) of this
Agreement,

(b)           fail to perform or observe any covenant contained in Section 9.2
of this Agreement, and such failure shall continue for two (2) Business Days, or

(c)           fail to perform or observe any other term, covenant or agreement
contained in this Agreement or any other Transaction Document on its part to be
performed or observed and, except as provided in Section 10.2.2, any such
failure shall remain unremedied for thirty (30) days.

10.1.3     Breach of Representations and Warranties. Any representation,
warranty, certification or statement made by Borrower in this Agreement, any
other Transaction Document to which Borrower is a party or in any other document
delivered pursuant hereto or thereto shall prove to have been incorrect in any
material respect when made or deemed made; provided that the materiality
threshold in the preceding clause shall not be applicable with respect to any
representation or warranty which itself contains a materiality threshold.

10.1.4     Bankruptcy. An Event of Bankruptcy shall have occurred and remained
continuing with respect to Borrower, Collection Agent or Performance Guarantor.

10.1.5      Tax and ERISA Liens. The Internal Revenue Service shall file notice
of a lien pursuant to § 6323 of the Internal Revenue Code with regard to any of
the assets of Borrower or the Pension Benefit Guaranty Corporation shall file a
notice of lien pursuant to § 4068 of ERISA, with regard to any assets of
Borrower, and in either of the foregoing cases, such lien shall not have been
released within fifteen (15) Business Days.

Section 10.2          Amortization Events. Each of the following shall
constitute an “Amortization Event” under this Agreement:

10.2.1     Collection Agent Event of Default. A Collection Agent Event of
Default shall have occurred and remained continuing.

10.2.2     Collateral Reporting. Borrower and Collection Agent shall fail to
deliver any Borrowing Base Certificate or Monthly Report within one (1) Business
Day after the same is due.

10.2.3     Borrowing Base Deficit. A Borrowing Base Deficit shall exist and such
condition shall continue unremedied until the earlier to occur of the next
Distribution Date and the second Business Day after such Borrowing Base Deficit
arose.

10.2.4      Default Ratio. The Default Ratio shall equal or exceed 3.5% on a
rolling three-month average basis.

10.2.5      Dilution Ratio. The Dilution Ratio shall equal or exceed 7.0% on a
rolling three-month average basis.

 

4

 

| CH\784520.6||

030466-0018

 



 

 

10.2.6      Delinquency Ratio. The Delinquency Ratio shall equal or exceed 8.0%
on a rolling three-month average basis.

10.2.7      Accounts Receivable Turnover Ratio. The Accounts Receivable Turnover
Ratio shall be less than 6.75.

 

10.2.8

Event of Default. An Event of Default shall have occurred and be continuing.

10.2.9     Validity of Transaction Documents. (a) Any Transaction Document, or
any lien or security interest granted thereunder, shall (except in accordance
with its terms), in whole or in part, terminate, cease to be effective or cease
to be the legally valid, binding and enforceable obligation of Borrower,
Collection Agent or any Originator party to such Transaction Document, (b)
Borrower, any Originator or Collection Agent shall, directly or indirectly,
contest in any manner the effectiveness, validity, binding nature or
enforceability of any Transaction Documents, or (c) any security interest
granted under any Transaction Document shall, in whole or in part, cease to be a
perfected first priority security interest, except as permitted thereby.

 

10.2.10

Termination Date. The Receivables Sale Agreement is terminated.

10.2.11    Performance Undertaking. Performance Guarantor shall fail to perform
or observe any term, covenant or agreement required to be performed by it under
the Performance Undertaking, or the Performance Undertaking shall cease to be
effective or to be the legally valid, binding and enforceable obligation of
Performance Guarantor, or Performance Guarantor shall directly or indirectly
contest in any manner such effectiveness, validity, binding nature or
enforceability.

10.2.12   Change of Control. ArvinMeritor shall cease to own, directly or
indirectly, 100% of the outstanding voting stock of Borrower.

10.2.13    Judgments. A final judgment or judgments for the payment of money of
$12,300 or more in the aggregate (regardless of insurance coverage) shall be
rendered by one or more courts, administrative tribunals or other bodies having
jurisdiction against Borrower and the same shall not be discharged (or provision
shall not be made for such discharge), or a stay of execution thereof shall not
be procured, within thirty (30) days from the date of entry thereof and Borrower
shall not, within said period of thirty (30) days, or such longer period during
which execution of the same shall have been stayed, appeal therefrom and cause
the execution thereof to be stayed during such appeal.

 

Section 10.3

Effect of Significant Event.

10.3.1      Optional Termination. Upon the occurrence and during the continuance
of a Significant Event (other than an Event of Default described in Section
10.1.4), the Administrative Agent may, and shall at the direction of the
Required Co-Agents, by notice to Borrower and the Co-Agents (a copy of which
shall be promptly forwarded by each of the Co-Agents to each applicable Rating
Agency), declare all or any portion of the outstanding principal amount of the
Advances and other Obligations to be due and payable and/or the Commitments (if
not theretofore terminated) to be terminated by declaring the Commitment
Termination Date to have occurred, whereupon the full unpaid amount of such
Loans and other Obligations which shall be so declared due and payable shall be
and become immediately due and payable, without further notice, demand or
presentment, and/or, as the case may be, the Commitments shall terminate.

10.3.2      Automatic Termination. Upon the occurrence of an Event of Default
described in Section 10.1.4, the Commitment Termination Date shall be deemed to
have occurred automatically, and all outstanding Advances and all other
Obligations shall become immediately and automatically due and payable, all
without presentment, demand, protest, or notice of any kind.

10.3.3      Notice to Rating Agencies. Each Co-Agent shall notify each
applicable Rating Agency of the occurrence of any continuing Significant Event,
promptly following its actual knowledge thereof.

 

5

 

| CH\784520.6||

030466-0018

 



 

 

ARTICLE XI.

THE COLLECTION AGENT

Section 11.1          ArvinMeritor as Initial Collection Agent. The servicing,
administering and collection of the Receivables shall be conducted by the Person
designated from time to time as Collection Agent under this Agreement. Until
such time following the occurrence and during the continuance of a Collection
Agent Event of Default or an Amortization Event as the Administrative Agent, at
the direction of any Co-Agent, shall notify ArvinMeritor and Borrower in writing
of the revocation of such power and authority, Borrower, the Lenders and the
Agents hereby appoint ArvinMeritor to act as Collection Agent under the
Transaction Documents.

 

Section 11.2

Certain Duties of the Collection Agent.

11.2.1      Authorization to Act as Borrower’s Agent. Borrower hereby appoints
Collection Agent as its agent for the following purposes: (i) selecting the
amount of each requested Loan and executing Borrowing Requests on behalf of
Borrower, (ii) making transfers among, deposits to and withdrawals from all
deposit accounts of Borrower for the purposes described in the Transaction
Documents, (iii) arranging payment by Borrower of all Fees, expenses, other
Obligations and other amounts payable under the Transaction Documents, (iv)
causing the repayment and prepayment of the Loans as required and permitted
pursuant to Section 4.1 and (v) executing and preparing the Monthly Reports and
Borrowing Base Certificates; provided, however, that Collection Agent shall act
in such capacity only as an agent of Borrower and shall incur thereby no
additional obligations with respect to any Loan, and nothing herein shall be
deemed to authorize Collection Agent to take any action as Borrower’s agent
which Borrower is precluded from taking itself. Borrower irrevocably agrees that
(A) it shall be bound by all proper actions taken by Collection Agent pursuant
to the preceding sentence, and (B) the Agents, the Lenders and the banks holding
all deposit accounts of Borrower are entitled to accept submissions,
determinations, selections, specifications, transfers, deposits and withdrawal
requests, and payments from Collection Agent on behalf of Borrower.

 

11.2.2

Collection Agent to Act as Collection Agent.

(a)           Collection Agent shall service and administer the Receivables on
behalf of Borrower and the Administrative Agent (for the benefit of the Secured
Parties) and shall have full power and authority, acting alone and/or through
sub-Collection Agents as provided in Section 11.2.2(c), to do any and all things
which it may deem reasonably necessary or desirable in connection with such
servicing and administration and which are consistent with this Agreement.
Consistent with the terms of this Agreement, Collection Agent may waive, modify
or vary any term of any Receivable or consent to the postponement of strict
compliance with any such term or in any manner, grant indulgence to any Obligor
if, in Collection Agent’s reasonable determination, such waiver, modification,
postponement or indulgence is not materially adverse to the interests of
Borrower or the Administrative Agent (for the benefit of the Secured Parties);
provided, however, that Collection Agent may not permit any modification with
respect to any Receivable that would reduce the Unpaid Balance (except for
actual payments thereof), or extend the due date thereof, except that Collection
Agent may take such actions with respect to Defaulted Receivables if such
actions will, in Collection Agent’s reasonable business judgment, maximize the
Collections thereof. Without limiting the generality of the foregoing,
Collection Agent in its own name or in the name of Borrower is hereby authorized
and empowered by Borrower when Collection Agent believes it appropriate in its
best judgment to execute and deliver, on behalf of Borrower, any and all
instruments of satisfaction or cancellation, or of partial or full release or
discharge and all other comparable instruments, with respect to the Receivables.

(b)           Collection Agent shall service and administer the Receivables by
employing such procedures (including collection procedures) and degree of care,
in each case consistent with applicable law, with the Credit and Collection
Policy and with prudent industry standards, as are customarily employed by
Collection Agent in servicing and administering receivables owned or serviced by
Collection Agent comparable to the Receivables. Collection Agent shall not take
any action to impair the Administrative Agent’s (for the benefit of the Secured
Parties) security interest in any Receivable, except to the extent allowed
pursuant to this Agreement or required by law.

 

6

 

| CH\784520.6||

030466-0018

 



 

 

(c)           At any time while ArvinMeritor is acting as the Collection Agent
hereunder, ArvinMeritor may delegate, and ArvinMeritor hereby advises the
Lenders and the Agents that it has delegated, to each of the Originators, as a
sub-Collection Agent of the Collection Agent, certain of its duties and
responsibilities as Collection Agent hereunder. Without the prior written
consent of each of the Agents, ArvinMeritor shall not be permitted to delegate
any of its duties or responsibilities as Collection Agent to any Person other
than (i) Borrower, (ii) the Originators and (iii) with respect to certain
Defaulted Receivables, outside collection agencies in accordance with its
customary practices. Neither Borrower nor any Originator shall be permitted to
further delegate to any other Person any of the duties or responsibilities of
the Collection Agent delegated to it by ArvinMeritor. If at any time following
the occurrence and during the continuance of a Collection Agent Event of Default
or Amortization Event, the Administrative Agent shall designate as Collection
Agent any Person other than ArvinMeritor, all duties and responsibilities
theretofore delegated by ArvinMeritor to Borrower or any Originator may, at the
discretion of any of the Agents, be terminated forthwith on notice given by the
Administrative Agent to ArvinMeritor and to Borrower and the applicable
Originator. Notwithstanding the foregoing: (i) ArvinMeritor shall be and remain
primarily liable to the Agents and the Lenders for the full and prompt
performance of all duties and responsibilities of the Collection Agent hereunder
and (ii) the Agents and the Lenders shall be entitled to deal exclusively with
ArvinMeritor in matters relating to the discharge by the Collection Agent of its
duties and responsibilities hereunder.

(d)           Except as provided in the penultimate sentence of the preceding
clause (c), the Agents and the Lenders shall not be required to give notice,
demand or other communication to any Person other than ArvinMeritor in order for
communication to the Collection Agent and its sub-Collection Agent or other
delegate with respect thereto to be accomplished. ArvinMeritor, at all times
that it is the Collection Agent, shall be responsible for providing any
sub-Collection Agent or other delegate of the Collection Agent with any notice
given to the Collection Agent under this Agreement.

(e)           Collection Agent may take such actions as are necessary to
discharge its duties as Collection Agent in accordance with this Agreement,
including the power to execute and deliver on behalf of Borrower such
instruments and documents as may be customary, necessary or desirable in
connection with the performance of Collection Agent’s duties under this
Agreement (including consents, waivers and discharges relating to the
Receivables).

(f)           Collection Agent shall keep separate records covering the
transactions contemplated by this Agreement, including the identity and
collection status of each Receivable purchased by Borrower from any Originator
and the Deemed Collections.

 

11.2.3

Collections.

(a)           On or prior to the Closing Date, Borrower and Collection Agent
shall have established and shall maintain thereafter the following system of
collecting and processing Collections of Receivables: The Obligors shall be
instructed to make payments of Receivables only (i) by check, draft or money
order mailed to a Lock-Box listed on Schedule 8.12 (such payments, upon receipt
in such a Lock-Box, being referred to herein as “Mail Payments”), or (ii) by
wire transfer, SWIFT, ACH or other electronic payment to a Lock-Box Account.

(b)           On or prior to the Closing Date, the Administrative Agent shall
have received a Lock-Box Agreement with respect to each Lock-Box Account.
Collection Agent’s right of access to any Lock-Box Account shall be revocable
upon notice from the Administrative Agent, at the direction of any of the
Co-Agents, following the occurrence and during the continuance of a Collection
Agent Event of Default, an Event of Default or an Incipient Bankruptcy (it being
understood that an Incipient Bankruptcy shall not, in and of itself, lead to the
Commitment Termination Date). In addition, after the occurrence and during the
continuance of any Collection Agent Event of Default or an Event of Default,
Collection Agent agrees that it shall, upon the written request of all of the
Agents, notify all Obligors under Receivables to make payment thereof to (i) one
or more bank accounts and/or post-office boxes designated by the Administrative
Agent and specified in such notice or (ii) any successor Collection Agent
appointed hereunder. No Agent or Lender shall, inter alia, (x) take any action
under Lock-Box Agreement or (y) deliver any notice to any Obligor, absent the
existence of a Collection Agent Event of Default or an Event of Default.

 

7

 

| CH\784520.6||

030466-0018

 



 

 

(c)           Collection Agent shall remove all Mail Payments, or cause all Mail
Payments to be removed, from each Lock-Box by the close of business on each
Business Day and deposited into a Lock-Box Account; provided, however, that for
a period not to exceed two (2) Business Days after the Closing Date, Mail
Payments remitted to not more than five (5) of the Lock-boxes at JPMorgan Chase
Bank, N.A. may be deposited into a cash concentration account of ArvinMeritor.
Collection Agent shall process all such Mail Payments, and all other payments
received in any form, within three (3) Business Days of the date such payment is
received by ArvinMeritor, by recording the amount of the payment received from
the Obligor and the applicable account or invoice number.

(d)           All Collections received by any Originator or Collection Agent in
respect of Receivables will, pending remittance to a Lock-Box Account, be held
by such Originator or Collection Agent in trust for the exclusive benefit of the
Administrative Agent, on behalf of the Secured Parties, and shall not be
commingled with any other funds or property of any Originator or Collection
Agent; provided that it shall not constitute commingling in violation of this
Agreement or any Transaction Document if such funds or property not representing
Collections are deposited to the same account to which Collections are
deposited, so long as Collection Agent maintains adequate books and records to
properly identify such respective funds, and such funds are so identified within
two (2) Business Days after deposit in such account.

(e)           Borrower and Collection Agent hereby irrevocably waive any right
to set-off or otherwise deduct any amount owing by or to them from any
Collections received by them prior to remittance thereof in accordance with this
Agreement.

(f)            In performing its duties and obligations hereunder, Collection
Agent (i) shall not impair the rights of Borrower or the Administrative Agent,
on behalf of the Secured Parties, in any Receivable, (ii) shall not amend the
terms of any Receivable other than in accordance with the Credit and Collection
Policy and this Agreement, (iii) shall not release any goods securing a
Receivable from the lien created by such Receivable except as specifically
provided for herein, and (iv) shall be entitled to commence or settle any legal
action to enforce collection of any Receivable or to foreclose upon or repossess
any goods securing such Receivable. In the event that Collection Agent shall
breach any of its covenants set forth in clause (i), (ii) or (iii) of this
Section 11.2.3(f), Collection Agent shall pay the Unpaid Balance of each
Receivable affected thereby on the Distribution Date following the Calculation
Period in which such event occurs. For the purposes of Section 11.7 hereof,
Collection Agent shall not be deemed to have breached its obligations under this
Section 11.2.3(f) unless it shall fail to make such payment with respect to any
Receivable affected by Collection Agent’s noncompliance with clause (i), (ii) or
(iii) of this Section 11.2.3(f) on such Distribution Date.

(g)           All payments or other amounts collected or received by Collection
Agent in respect of a Receivable shall be applied to the Unpaid Balance of such
Receivable.

11.2.4      Settlement. On each Distribution Date, Collection Agent shall
distribute the Collections in accordance with Article IV hereof.

Section 11.3          Servicing Compensation. Collection Agent, as compensation
for its activities hereunder, shall be entitled to receive the Servicing Fee,
which shall be payable by Borrower on each Distribution Date from Collections in
accordance with Section 4.2. Collection Agent shall be required to pay all
expenses incurred by it in connection with its servicing activities hereunder
(including payment of the fees and expenses of any subCollection Agent) and
shall not be entitled to reimbursement therefor except as specifically provided
herein.

Section 11.4          Agreement Not to Resign. ArvinMeritor acknowledges that
the Agents and the Lenders have relied on ArvinMeritor’s agreement to act as
Collection Agent hereunder in their respective decisions to execute and deliver
the respective Transaction Documents to which they are parties. In recognition
of the foregoing, ArvinMeritor agrees not to resign as Collection Agent
voluntarily, except as required by law (as evidenced by the delivery of an
outside opinion of counsel to the Agents, in form and substance satisfactory to
the Agents), without the prior written consent of each of the Agents.

Section 11.5          Designation of Collection Agent. Borrower agrees not to
designate any Person other than ArvinMeritor as Collection Agent without the
prior written consent of each of the Agents.

 

8

 

| CH\784520.6||

030466-0018

 



 

 

Section 11.6          Termination. The authorization of Collection Agent to act
on behalf of Borrower under this Agreement and the other Transaction Documents
shall terminate at the sole discretion of the Administrative Agent upon the
replacement of Collection Agent by a successor Collection Agent selected by the
Required Co-Agents following a Collection Agent Event of Default or another
Amortization Event.

Section 11.7          Collection Agent Events of Default. Each of the following
shall constitute a “Collection Agent Event of Default” under this Agreement:

11.7.1      Failure to Make Payments and Deposits. Collection Agent shall fail
to make any payment or deposit required to be made by it hereunder on the date
when due and, in each of the foregoing cases, such failure shall continue for
two (2) Business Days.

11.7.2      Non-Compliance with Other Provisions. Collection Agent shall fail to
perform or observe any other term, covenant or agreement contained in this
Agreement or any other Transaction Document on its part to be performed or
observed and any such failure shall remain unremedied for thirty (30) days.

11.7.3      Delegation. Collection Agent shall delegate any of its duties
hereunder, except as expressly permitted under Section 11.2.2(c) and (d).

11.7.4     Breach of Representations and Warranties. Any representation,
warranty, certification or statement made by Collection Agent in this Agreement,
any other Transaction Document to which Collection Agent is a party or in any
Borrowing Base Certificate, Monthly Report or other document delivered pursuant
hereto or thereto shall prove to have been incorrect in any material respect
when made or deemed made; provided that the materiality threshold in the
preceding clause shall not be applicable with respect to any representation or
warranty which itself contains a materiality threshold.

11.7.5     Bankruptcy. An Event of Bankruptcy shall have occurred and remained
continuing with respect to Collection Agent.

11.7.6      Judgments. A final judgment or judgments for the payment of money in
excess of $10,000,000 in the aggregate (exclusive of judgment amounts fully
covered by insurance where the insurer has admitted liability in respect of such
judgment) or in excess of $35,000,000 in the aggregate (regardless of insurance
coverage) shall be rendered by one or more courts, administrative tribunals or
other bodies having jurisdiction against ArvinMeritor and the same shall not be
discharged (or provision shall not be made for such discharge), or a stay of
execution thereof shall not be procured, within thirty (30) days from the date
of entry thereof and ArvinMeritor shall not, within said period of thirty (30)
days, or such longer period during which execution of the same shall have been
stayed, appeal therefrom and cause the execution thereof to be stayed during
such appeal.

11.7.7     Cross-Default to Material Debt. Failure of Collection Agent or any of
its Subsidiaries to pay any Material Debt when due; or the default by Collection
Agent or any of its Subsidiaries in the performance of any term, provision or
condition contained in any agreement under which any Material Debt was created
or is governed, or any other event shall occur or condition exist, the effect of
which is to cause, or to permit the holder or holders of such Material Debt to
cause, such Material Debt to become due prior to its stated maturity; or any
Material Debt of Collection Agent or any of its Subsidiaries shall be declared
to be due and payable or required to be prepaid (other than by a regularly
scheduled payment or as a result of the sale of an asset securing such Material
Debt) prior to the stated maturity thereof.

At any time during the continuance of any Collection Agent Event of Default or
an Amortization Event, the Administrative Agent may, in its sole discretion,
(and shall, at the direction of any Co-Agent), notify Collection Agent in
writing of the revocation of its appointment as Collection Agent hereunder. Upon
revocation of Collection Agent’s appointment hereunder, the Co-Agents shall
appoint a successor Collection Agent. Collection Agent agrees that upon receipt
of written notification from the Administrative Agent of the revocation of
Collection Agent’s appointment as Collection Agent hereunder, Collection Agent
shall upon the written request of the Administrative Agent (which request may be
contained in the notification of revocation) (i) notify all Obligors under the
Receivables to make payment thereof to a bank account(s) or post office box
designated by the Administrative Agent and specified in such notice, and (ii)
pay to the Administrative Agent (or its designee) immediately all Collections
then held or thereafter received by Collection Agent or the applicable
Originator of Receivables, together with all other payment obligations of the
Collection Agent hereunder owing to any of the Lenders or the

 

39

 

 

 

| CH\784520.6||

030466-0018

 

 

Agents. Collection Agent shall, at its sole cost and expense, cooperate with and
assist the successor Collection Agent (including, without limitation, providing
access to, and transferring, all Receivable Files and all records (including
data-processing records) relating thereto (which shall be held in trust for the
benefit of the parties hereto in accordance with their respective interests)
and, to the extent permissible, allowing the successor Collection Agent to use
all licenses, hardware or software necessary or desirable to collect the
Receivables) (it being understood and agreed that ArvinMeritor shall use its
best efforts to obtain permission for such successor Collection Agent’s use of
such software). ArvinMeritor irrevocably agrees to act (if requested to do so)
as the data-processing agent for the successor Collection Agent (in
substantially the same manner as ArvinMeritor conducted such data-processing
functions while it acted as Collection Agent). All costs and expenses incurred
by the Collection Agent, successor Collection Agent, Lenders, Agents or their
respective counsel in connection with any transfer of servicing are for the
account of ArvinMeritor and Borrower, jointly and severally.

ARTICLE XII.

AGENTS

 

Section 12.1

Authorization and Action.

(a)           Each of Group hereby appoints the Person identified on Annex A as
its Co-Agent for purposes of the Transaction Documents and authorizes such
Person in such capacity to take such action on its behalf under each Transaction
Document and to exercise such powers hereunder and thereunder as are delegated
to such Person, as a Co-Agent for such Group, by the terms hereof and thereof,
together with such powers as are reasonably incidental thereto.

(b)           Each of the Lenders and Co-Agents hereby appoints SunTrust Capital
Markets, Inc. as its Administrative Agent for purposes of the Transaction
Documents and authorizes SunTrust Capital Markets, Inc. in such capacity to take
such action on its behalf under each Transaction Document and to exercise such
powers hereunder and thereunder as are delegated to SunTrust Capital Markets,
Inc., as Administrative Agent, by the terms hereof and thereof, together with
such powers as are reasonably incidental thereto.

(c)           Notwithstanding any provision to the contrary elsewhere in this
Agreement, none of the Agents shall have any duties or responsibilities, except
those expressly set forth in the Transaction Documents to which it is a party,
or any fiduciary relationship with any Lender, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities on the part of
such Agent shall be read into any Transaction Document or otherwise exist
against such Agent.

(d)           The provisions of this Article XII are solely for the benefit of
the Agents and the Lenders, and neither of Borrower nor Collection Agent shall
have any rights as a third-party beneficiary or otherwise under any of the
provisions of this Article XII, except that this Article XII shall not affect
any obligations which any of the Agents or Lenders may have to either of
Borrower or Collection Agent under the other provisions of this Agreement.

(e)           In performing its functions and duties hereunder, (i) each
Co-Agent shall act solely as the agent of the members of its Group and does not
assume nor shall be deemed to have assumed any obligation or relationship of
trust or agency with or for either Borrower or Collection Agent or any of their
respective successors and assigns, and (ii) the Administrative Agent shall act
solely as the agent of the Secured Parties and does not assume nor shall be
deemed to have assumed any obligation or relationship of trust or agency with or
for either Borrower or Collection Agent or any of their respective successors
and assigns.

Section 12.2          Delegation of Duties. Each of the Agents may execute any
of its duties under the Transaction Documents to which it is a party by or
through agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. None of the Agents shall be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care.

Section 12.3          Exculpatory Provisions. None of the Agents nor any of its
directors, officers, agents or employees shall be (i) liable for any action
lawfully taken or omitted to be taken by it or them or any Person described in
Section 12.2 under or in connection with this Agreement (except for its, their
or such Person’s own bad faith, gross negligence or willful misconduct), or (ii)
responsible in any manner to any of the Lenders or

 

0

 

| CH\784520.6||

030466-0018

 



 

other Agents for any recitals, statements, representations or warranties made by
Borrower contained in this Agreement or in any certificate, report, statement or
other document referred to or provided for in, or received under or in
connection with, this Agreement or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other
document furnished in connection herewith, or for any failure of either Borrower
or Collection Agent to perform its respective obligations hereunder, or for the
satisfaction of any condition specified in Article VII, except receipt of items
required to be delivered to such Agent. None of the Agents shall be under any
obligation to any other Agent or any Lender to ascertain or to inquire as to the
observance or performance of any of the agreements or covenants contained in, or
conditions of, this Agreement, or to inspect the properties, books or records of
Borrower, Collection Agent or Originators. This Section 12.3 is intended solely
to govern the relationship between the Agents, on the one hand, and the Lenders
and their respective Liquidity Banks, on the other.

 

Section 12.4

Reliance by Agents.

(a)           Each of the Agents shall in all cases be entitled to rely, and
shall be fully protected in relying, upon any note, writing, resolution, notice,
consent, certificate, affidavit, letter, cablegram, telegram, telecopy, telex or
teletype message, statement, order or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including,
without limitation, counsel to the Loan Parties), independent accountants and
other experts selected by such Agent. Each of the Agents shall in all cases be
fully justified in failing or refusing to take any action under this Agreement
or any other document furnished in connection herewith unless it shall first
receive such advice or concurrence of such of its Lenders and Liquidity Banks,
as it shall determine to be appropriate under the relevant circumstances, or it
shall first be indemnified to its satisfaction by its constituent Liquidity
Banks against any and all liability, cost and expense which may be incurred by
it by reason of taking or continuing to take any such action.

(b)           Any action taken by any of the Agents in accordance with Section
12.4(a) shall be binding upon all of the Agents and the Lenders.

Section 12.5          Notice of Significant Events. None of the Agents shall be
deemed to have knowledge or notice of the occurrence of any Significant Event or
Unmatured Significant Event unless such Agent has received notice from another
Agent, a Lender or a Loan Party referring to this Agreement, stating that a
Significant Event or Unmatured Significant Event has occurred hereunder and
describing such Significant Event or Unmatured Significant Event. In the event
that any of the Agents receives such a notice, it shall promptly give notice
thereof to the Lenders and the other Agents. The Administrative Agent shall take
such action with respect to such Significant Event or Unmatured Significant
Event as shall be directed by any of the Co-Agents provided that the
Administrative Agent is indemnified to its satisfaction by such Co-Agent and its
Constituent Liquidity Banks against any and all liability, cost and expense
which may be incurred by it by reason of taking any such action.

Section 12.6          Non-Reliance on Other Agents and Lenders. Each of the
Lenders expressly acknowledges that none of the Agents, nor any of the Agents’
respective officers, directors, employees, agents, attorneys-in-fact or
affiliates has made any representations or warranties to it and that no act by
any of the Agents hereafter taken, including, without limitation, any review of
the affairs of the Loan Parties, shall be deemed to constitute any
representation or warranty by such Agent. Each of the Lenders also represents
and warrants to the Agents and the other Lenders that it has, independently and
without reliance upon any such Person (or any of their Affiliates) and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
prospects, financial and other conditions and creditworthiness of the Loan
Parties and made its own decision to enter into this Agreement. Each of the
Lenders also represents that it will, independently and without reliance upon
the Agents or any other Liquidity Bank or Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement, and to make such investigation as it deems necessary to
inform itself as to the business, operations, property, prospects, financial and
other condition and creditworthiness of the Loan Parties. The Agents, the
Lenders and their respective Affiliates, shall have no duty or responsibility to
provide any party to this Agreement with any credit or other information
concerning the business, operations, property, prospects, financial and other
condition or creditworthiness of the Loan Parties which may come into the
possession of such Person or any of its respective officers, directors,
employees, agents, attorneys-in-fact or affiliates, except that each of the
Agents shall promptly distribute to the other

 

1

 

| CH\784520.6||

030466-0018

 



 

Agents and the Lenders, copies of financial and other information expressly
provided to it by either Borrower or Collection Agent pursuant to this
Agreement.

Section 12.7          Indemnification of Agents. Each Liquidity Bank agrees to
indemnify (a) its applicable Co-Agent, (b) the Administrative Agent, and (c) the
officers, directors, employees, representatives and agents of each of the
foregoing (to the extent not reimbursed by the Loan Parties and without limiting
the obligation of the Loan Parties to do so), ratably in accordance with their
respective Loans, from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever (including, without limitation, the reasonable
fees and disbursements of counsel for such Co-Agent, the Administrative Agent or
such Person in connection with any investigative, administrative or judicial
proceeding commenced or threatened, whether or not such Co-Agent or the
Administrative Agent or such Person shall be designated a party thereto) that
may at any time be imposed on, incurred by or asserted against such Co-Agent,
the Administrative Agent or such Person as a result of, or arising out of, or in
any way related to or by reason of, any of the transactions contemplated
hereunder or the execution, delivery or performance of this Agreement or any
other document furnished in connection herewith (but excluding any such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting solely from the bad faith, gross
negligence or willful misconduct of such Co-Agent, the Administrative Agent or
such Person as finally determined by a court of competent jurisdiction).

Section 12.8          Agents in their Individual Capacities. Each of the Agents
in its individual capacity and its affiliates may make loans to, accept deposits
from and generally engage in any kind of business with the Loan Parties and
their Affiliates as though such Agent were not an Agent hereunder. With respect
to its Loans, if any, pursuant to this Agreement, each of the Agents shall have
the same rights and powers under this Agreement as any Lender and may exercise
the same as though it were not an Agent, and the terms “Lender” and “Lenders”
shall include each of the Agents in their individual capacities.

Section 12.9          Conflict Waivers. Each Co-Agent and/or one of its
Affiliates acts or may in the future act: (i) as administrator for its Conduit
Lender, (ii) as issuing and paying agent for such Conduit Lender’s Commercial
Paper Notes, (iii) to provide credit or liquidity enhancement for the timely
payment for its Conduit Lender’s Commercial Paper Notes and (iv) to provide
other services from time to time for its Conduit Lender (collectively, the
“Sponsor Roles”). Without limiting the generality of Sections 12.1 and 12.8,
each of the other Co-Agents and the Lenders hereby acknowledges and consents to
any and all Sponsor Roles and agrees that in connection with any Sponsor Role,
each Co-Agent and its affiliates may take, or refrain from taking, any action
which it, in its discretion, deems appropriate, including, without limitation,
the giving of notice to such Conduit Lender’s Liquidity Banks of a mandatory
purchase or funding pursuant to the applicable Liquidity Agreement, and hereby
acknowledges that no Co-Agent or its affiliates has any fiduciary duties
hereunder to any Lender (other than the Conduit Lender in its own Group) arising
out of any Sponsor Roles.

Section 12.10        UCC Filings. Each of the Secured Parties hereby expressly
recognizes and agrees that the Administrative Agent may be listed as the
assignee or secured party of record on the various UCC filings required to be
made under the Transaction Documents in order to perfect their respective
interests in the Collateral, that such listing shall be for administrative
convenience only in creating a record or nominee holder to take certain actions
hereunder on behalf of the Secured Parties and that such listing will not affect
in any way the status of the Secured Parties as the true parties in interest
with respect to the Collateral. In addition, such listing shall impose no duties
on the Administrative Agent other than those expressly and specifically
undertaken in accordance with this Article XII.

ARTICLE XIII.

ASSIGNMENTS

 

Section 13.1

Restrictions on Assignments.

(a)           Neither Borrower nor ArvinMeritor may assign its rights or
obligations under the Transaction Documents to which it is a party or any
interest therein without the prior written consent of each of the Agents, except
to the Administrative Agent for the benefit of the Secured Parties.

 

2

 

| CH\784520.6||

030466-0018

 



 

 

(b)           Subject to the provisions of Sections 6.1 and 13.4, nothing herein
shall be deemed to preclude any Lender from pledging or assigning all or any
portion of its Loans to any Liquidity Bank or other Support Provider (or any
successor of any thereof by merger, consolidation or otherwise) or any Affiliate
of the foregoing (which may then assign all or any portion thereof so assigned
or any interest therein to such party or parties as it may choose); provided,
however, that so long as no Significant Event exists and is continuing, no
Liquidity Bank will assign all or any portion of its Loans or Commitment to any
Person without the prior written consent of the Borrower (which consent shall
not be unreasonably withheld or delayed). Each Co-Agent shall promptly provide
notice of any assignment by any member of its Group to each applicable Rating
Agency and Borrower. Subject to Section 13.2, all of the aforementioned
assignments shall be upon such terms and conditions as the applicable Lender and
its assignee may mutually agree.

Section 13.2          Documentation. Each Lender shall deliver to each assignee
an assignment, in such form as such Lender and the related assignee may agree,
duly executed by such Lender, assigning any such Loan to the assignee, and such
Lender shall promptly execute and deliver all further instruments and documents,
and take all further action, that the assignee may reasonably request, in order
to perfect, protect or more fully evidence the assignee’s right, title and
interest in and to such Loan, and to enable the assignee to exercise or enforce
any rights hereunder or under the applicable Lender Note evidencing such Loan.

Section 13.3          Rights of Assignees. Subject to the provisions of Section
13.4, upon the foreclosure of any assignment of any Loans made for security
purposes, or upon any other assignment of any Loan from a Lender pursuant to
this Article XIII, the respective assignee receiving such assignment shall
assume the Commitment (if any) and all other obligations of the assignor Lender
hereunder, and shall have all of the rights of a Lender hereunder to the extent
of such assignment with respect to such Loans and all references to a Lender in
Section 6.1 shall be deemed to apply to such assignee to the extent of such
assignment.

Section 13.4          Transfer and Maintenance of Register. Each Co-Agent shall
maintain a register (each, a “Register”) on which it will record the Loans made
to Borrower by the member of its Group hereunder and each repayment in respect
of the principal amount of such Loans. Each Co-Agent shall, upon receipt of
instruments evidencing the transfer of the rights to the principal of, and
interest on, any Loan made by a member of its Group pursuant to this Agreement,
record such transfer in the Register and such transfer shall be effective upon
recordation. Failure to make any such recordation, or any error in such
recordation shall not affect the respective Borrower’s obligations in respect of
such Loans. If any Lender sells participations in any Loan, it shall maintain
(or cause its co-Agent to maintain) a Register with respect to such
participations and shall permit the transfer of such participations only if and
when the transfer is recorded in the Register. Each Co-Agent will permit
Borrower to review such Register as reasonably needed for Borrowers to comply
with its obligations under this Agreement or under any applicable law or
governmental regulation or procedure.

ARTICLE XIV.

INDEMNIFICATION

Section 14.1          General Indemnity of Borrower. Without limiting any other
rights which any such Person may have hereunder or under applicable law,
Borrower hereby agrees to indemnify Collection Agent and each of the Agents,
Lenders, Support Providers and each of their respective Affiliates, successors,
transferees, participants and assigns and all officers, directors, shareholders,
controlling persons, employees and agents of any of the foregoing (each of the
foregoing Persons being individually called an “Indemnified Party”), forthwith
on demand, on an after-tax basis, from and against any and all damages, losses,
claims, liabilities and reasonable related costs and expenses, including
reasonable attorneys’ fees and disbursements (all of the foregoing being
collectively called “Indemnified Amounts”) awarded against or incurred by any of
them arising out of or relating to any Transaction Document or the transactions
contemplated thereby, any commingling of funds (whether or not permitted
hereunder), or the use of proceeds therefrom by Borrower, including (without
limitation) in respect of the funding of any Loan or in respect of any
Receivable; excluding, however, (a) Indemnified Amounts to the extent a final
judgment of a court of competent jurisdiction holds that such Indemnified
Amounts resulted from gross negligence or willful misconduct on the part of the
Indemnified Party seeking indemnification or any member of its Group, and (b)
Excluded Taxes.

 

3

 

| CH\784520.6||

030466-0018

 



 

 

Section 14.2    Indemnity of Collection Agent. Without limiting any other rights
which any such Person may have hereunder or under applicable law, Collection
Agent, hereby agrees to indemnify each Indemnified Party forthwith on demand, on
an after-tax basis, from and against any and all Indemnified Amounts awarded
against or incurred by any of them arising from, or related to, the gross
negligence or willful misconduct of Collection Agent, the inaccuracy of any
representation or warranty of Collection Agent, or the failure of Collection
Agent to perform its obligations under any Transaction Document; excluding,
however, (a) Indemnified Amounts to the extent determined by a court of
competent jurisdiction to have resulted from gross negligence or willful
misconduct on the part of any Indemnified Party, (b) Indemnified Amounts to the
extent they solely due to non-payment by any Obligor on account of the
insolvency, bankruptcy, lack of creditworthiness, or financial inability to pay,
and (c) Excluded Taxes. Anything contained in this Section 14.2 to the contrary
notwithstanding:           (1) the foregoing indemnification is not intended to,
and shall not, constitute a guarantee of the collectibility or payment of the
Receivables, and (2) nothing in this Section 14.2 shall require the Collection
Agent to indemnify any Indemnified Party for, and “Indemnified Amounts” shall
not include the amount of any Receivables which are not collected, not paid or
are otherwise uncollected on account of the insolvency, bankruptcy, lack of
creditworthiness or financial inability to pay of the applicable Obligor.

ARTICLE XV.

MISCELLANEOUS

Section 15.1          No Waiver; Remedies. No failure on the part of any of the
Agents, Lenders, Indemnified Parties or Affected Parties to exercise, and no
delay in exercising, any right, power or remedy hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise by any of them of any
right, power or remedy hereunder preclude any other or further exercise thereof,
or the exercise of any other right, power or remedy. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.
Without limiting the foregoing, each of the Committed Lenders and Support
Providers is hereby authorized by Borrower at any time and from time to time, to
the fullest extent permitted by law, to set off and apply to the Obligations any
and all deposits (general or special, time or demand, provisional or final) of
Borrower at any time held and other indebtedness at any time owing by such
Committed Lender or Support Provider to or for the credit or the account of
Borrower.

 

Section 15.2

Amendments, Etc.

(a)           No provision of this Agreement may be amended, supplemented,
modified or waived except in writing in accordance with the provisions of this
Section 15.2. Each of the Co-Agents shall be responsible for determining what
consents, if any, it must obtain from the members of its Group before entering
into any amendment, supplement, modification or waiver of the Transaction
Documents.

(b)           Neither this Agreement nor any other Transaction Document nor any
provision hereof or thereof may be waived, amended or modified except pursuant
to an agreement or agreements in writing entered into by the Borrower, the
Collection Agent and the Required Co-Agents or by the Borrower, the Collection
Agent and the Administrative Agent with the consent of the Required Co-Agents;
provided, however, that no such modification or waiver shall:

(i) without the consent of each affected Lender, (A) extend the Stated
Commitment Termination Date, the Liquidity Termination Date or the date of any
payment or deposit of Collections by the Borrower or the Collection Agent, (B)
reduce the rate or extend the time of payment of interest (or any component
thereof), (C) reduce any fee payable to any Agent for the benefit of such
Lender, (D) except pursuant to Article XII hereof, change the principal amount
of any Lender’s loan, a Committed Lender’s Lender Percentage or a Committed
Lender’s Commitment, (E) amend, modify or waive any provision of the definition
of Required Co-Agents or this Section 15.2, (F) consent to or permit the
assignment or transfer by the Borrower of any of its rights and obligations
under this Agreement, (G) change the definition of “Eligible Receivable,” “Yield
Reserve,” “Loss Reserve,” “Aggregate Reserve Percentage” or “Delinquency Ratio,”
or (H) amend or modify any defined term (or any defined term used directly or
indirectly in such defined term) used in clauses (A) through (G) above in a
manner which would circumvent the intention of the restrictions set forth in
such clauses; or

 

4

 

| CH\784520.6||

030466-0018

 



 

 

(ii) without the written consent of the applicable Agent, amend, modify or waive
any provision of this Agreement if the effect thereof is to affect the rights or
duties of such Agent.

Notwithstanding the foregoing, without the consent of the Borrower or the
Collection Agent, the Agents may enter into amendments to modify any of the
terms or provisions of Article XII, except Section 12.10. Any modification or
waiver made in accordance with this Section 15.2(b) shall apply to each of the
Lenders equally and shall be binding upon the Borrower, the Collection Agent,
the Lenders and the Agents.

Section 15.3          Notices, Etc. All notices and other communications
provided for hereunder shall, unless otherwise stated herein, be in writing
(including facsimile communication) and shall be personally delivered or sent by
certified mail, postage prepaid, or by facsimile, to the intended party at the
address or facsimile number of such party set forth opposite its name on
Schedule 15.3 hereto or at such other address or facsimile number as shall be
designated by such party in a written notice to the other parties hereto. All
such notices and communications shall be effective, (a) if personally delivered,
when received, (b) if sent by certified mail, three Business Days after having
been deposited in the mail, postage prepaid, (c) if sent by overnight courier,
one Business Day after having been given to such courier, and (d) if transmitted
by facsimile or e-mail, when sent, receipt confirmed by telephone or electronic
means, except that Borrowing Requests shall be effective when delivered in
writing in accordance with Section 2.2.

Section 15.4          Costs, Expenses and Taxes. In addition to its obligations
under Section 14.1, Borrower agrees to pay on demand:

(a)           except to the extent limited by Section 9.1.11 and the Fee
Letters, all reasonable costs and expenses incurred by Agents, the Lenders, the
Liquidity Banks, the Support Providers and Collection Agent in connection with
(i) the preparation, execution, delivery, administration and enforcement of, or
any breach of, the Transaction Documents, the Liquidity Agreements and, to the
extent directly related to this Agreement, the other Program Documents
(including any amendments or modifications of or supplements to the Program
Documents directly related to this Agreement), including, without limitation,
the reasonable fees and expenses of counsel to any of such Persons incurred in
connection therewith, (ii) the perfection of the Administrative Agent’s security
interest in the Collateral, (iii) the maintenance of the Lock-Boxes and the
Lock-Box Accounts, (iv) the audit of the books, records and procedures of
Originators, Collection Agent and Borrower by any Agent’s auditors (which may be
employees of such Agent), and (v) Rating Agency fees related to the transactions
contemplated by this Agreement; and

(b)           all stamp and other transactional or filing taxes and fees payable
or determined to be payable in connection with the execution, delivery, filing
and recording of this Agreement, the Lender Note, the other Transaction
Documents, or (to the extent directly related to this Agreement) the Program
Documents, and agrees to indemnify each Indemnified Party against any
liabilities with respect to or resulting from any delay in paying or omission to
pay such taxes and fees.

Section 15.5          Binding Effect; Survival. This Agreement shall be binding
upon and inure to the benefit of Borrower, the Lenders, the Agents and their
respective successors and assigns, and the provisions of Article VI and Article
XIV shall inure to the benefit of the Affected Parties and the Indemnified
Parties, respectively, and their respective successors and assigns; provided,
however, nothing in the foregoing shall be deemed to authorize any assignment
not permitted by Article XIII. This Agreement shall create and constitute the
continuing obligations of the parties hereto in accordance with its terms, and
shall remain in full force and effect until such time, after the Commitment
Termination Date, when all Obligations have been finally and fully paid and
performed. The rights and remedies with respect to any breach of any
representation and warranty made by Borrower or Collection Agent pursuant to
Article VIII and the indemnification and payment provisions of Article XIV and
Article VI, Sections 15.4, 15.11 and 15.12 shall be continuing and shall survive
any termination of this Agreement and any termination of ArvinMeritor’s rights
to act as Collection Agent hereunder or under any other Transaction Document.

Section 15.6          Captions and Cross References. The various captions
(including, without limitation, the table of contents) in this Agreement are
provided solely for convenience of reference and shall not affect the meaning or
interpretation of any provision of this Agreement. Unless otherwise indicated,
references in this Agreement to any Section, Appendix, Schedule or Exhibit are
to such Section of or Appendix, Schedule or

 

5

 

| CH\784520.6||

030466-0018

 



 

Exhibit to this Agreement, as the case may be, and references in any Section,
subsection, or clause to any subsection, clause or subclause are to such
subsection, clause or subclause of such Section, subsection or clause.

Section 15.7          Severability. Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction.

Section 15.8          Governing Law. THIS AGREEMENT SHALL BE A CONTRACT MADE
UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT REGARD
TO THE CONFLICT OF LAW PRINCIPLES THEREOF (OTHER THAN SECTION 5-1401 OF THE NEW
YORK GENERAL OBLIGATIONS LAW) EXCEPT TO THE EXTENT THAT THE LAWS OF ANOTHER
JURISDICTION GOVERN THE PERFECTION, OR THE EFFECT OF PERFECTION OR
NONPERFECTION, OF THE SECURITY INTERESTS OF THE ADMINISTRATIVE AGENT, FOR THE
BENEFIT OF THE SECURED PARTIES.

Section 15.9          Counterparts. This Agreement may be executed by the
parties hereto in several counterparts, each of which shall be deemed to be an
original but all of which shall constitute together but one and the same
agreement.

 

Section 15.10

Submission to Jurisdiction; Waiver of Trial by Jury.

(a)           Each of Borrower and Collection Agent hereby submits to the
nonexclusive jurisdiction of any United States District Court for the Southern
District of New York and of any New York state court sitting in New York, New
York for purposes of all legal proceedings arising out of, or relating to, the
Transaction Documents or the transactions contemplated thereby. Each of Borrower
and Collection Agent hereby irrevocably waives, to the fullest extent possible,
any objection it may now or hereafter have to the venue of any such proceeding
and any claim that any such proceeding has been brought in an inconvenient
forum. Nothing in this Section 15.10 shall affect the right of any of the Agents
or Lenders to bring any action or proceeding against Borrower or Collection
Agent or their respective properties in the courts of other jurisdictions.

(b)           TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY HERETO
IRREVOCABLY WAIVES ALL RIGHT OF TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF, OR IN CONNECTION WITH, ANY TRANSACTION DOCUMENT OR
ANY MATTER ARISING THEREUNDER.

Section 15.11        No Recourse Against Conduit Lenders. The obligations (if
any) of the Conduit Lenders under this Agreement are solely the corporate
obligations of such Conduit Lender. No recourse shall be had for any obligation,
covenant or agreement (including, without limitation, the payment of any amount
owing in respect to this Agreement or the payment of any Fee hereunder or for
any other obligation or claim) arising out of or based upon this Agreement or
any other agreement, instrument or Transaction Document entered into pursuant
hereto or in connection herewith against any stockholder, employee, officer,
director, manager, administrator, partner or incorporator of any Conduit Lender,
as such, by the enforcement of any assessment or by any legal or equitable
proceeding, by virtue of any statute or otherwise.

Section 15.12        No Proceedings. Each of the parties hereto hereby agree
that it will not institute against any Conduit Lender, or join any other Person
in instituting against any Conduit Lender, any insolvency proceeding (namely,
any proceeding of the type referred to in the definition of Event of Bankruptcy)
so long as any Commercial Paper Notes issued by such Conduit Lender shall be
outstanding and there shall not have elapsed one year plus one day since the
last day on which any such Commercial Paper Notes shall be outstanding. The
provisions of this Section 15.12 shall survive the termination hereof.

Section 15.13        Confidentiality. Each of the Agents and Lenders will, and
will cause its affiliates, directors, officers, employees and representatives
to, keep confidential, and not publish, disclose or otherwise divulge and use
only in connection with this Agreement any non-public information furnished to
it by ArvinMeritor, any Subsidiary or any of their respective agents in respect
of this Agreement that ArvinMeritor (or such other Person) identifies as being
confidential at the time it furnishes the same, directly or indirectly
(collectively, the “Information”), provided that nothing herein shall limit the

 

6

 

| CH\784520.6||

030466-0018

 



 

disclosure of the Information (i) after the Information shall have been made
public (other than through a violation of this Section 15.13), (ii) to the
extent required by statute, rule, regulation or judicial process, (iii) to
counsel for any of the Lenders or Agents in connection with the transactions
contemplated hereby or as required for the administration of any Conduit Lender,
(iv) to bank examiners (or any other regulatory authority having jurisdiction
over any Lender or Agent), or to auditors or accountants of the Agents and the
Lenders, (v) to any other Agent or Lender, its Support Providers or Rating
Agencies in connection with the transactions contemplated hereby, (vi) in
connection with any litigation to which any one or more of the Lenders or Agent
is a party in connection with the transactions contemplated hereby, or in
connection with the enforcement of rights or remedies hereunder, or (vii) to a
Subsidiary or Affiliate of such Lender; provided, further, that (x) unless
specifically prohibited by applicable law or court order, each Lender and Agent
shall, prior to disclosure thereof, notify ArvinMeritor of any request for
disclosure of the Information (A) by any Governmental Authority or
representative thereof (other than any such request in connection with an
examination of the financial condition of such Lender or such Agent by such
Governmental Authority) or (B) pursuant to legal process and (y) in no event
shall any Lender or Agent be obligated or required to return the Information
furnished by ArvinMeritor.

.

Section 15.14        Entire Agreement. This Agreement and the other Transaction
Documents executed and delivered herewith represent the final agreement among
the parties hereto and thereto and may not be contradicted by evidence of prior,
contemporaneous or subsequent oral agreements of the parties. There are no
unwritten oral agreements among the parties.

Section 15.15        Limitation on Payments. Notwithstanding any provisions
contained in this Agreement to the contrary, no Conduit Lender shall, or shall
be obligated to, pay any amount pursuant to this Agreement unless (a) such
Conduit Lender has received funds which may be used to make such payment and
which funds are not required to repay its Commercial Paper Notes and advances
under its Support Agreements when due and (b) after giving effect to such
payment, either (i) there is sufficient liquidity availability (determined in
accordance with the Program Documents), under all of the liquidity facilities
for such Conduit Lender’s commercial paper program, to pay the “Face Amount” (as
defined below) of all its outstanding Commercial Paper Notes and advances under
its Support Agreements when due or (ii) all of its Commercial Paper Notes and
advances under its Support Agreements are paid in full. Any amount which a
Conduit Lender does not pay pursuant to the operation of the preceding sentence
shall not constitute a claim (as defined in §101 of the Bankruptcy Code) against
or an obligation of such Conduit Lender for any such insufficiency unless and
until such payment may be made in accordance with clauses (a) and (b) above. The
agreements in this Section 15.15 shall survive termination of this Agreement and
payment of all obligations hereunder. As used in this Section 15.15, the term
“Face Amount” means, with respect to outstanding Commercial Paper Notes or
advances under Support Agreements, (x) the face amount of any such Commercial
Paper Notes issued on a discount basis, and (y) the principal amount of, plus
the amount of all interest accrued and to accrue thereon to the stated maturity
date of, any such Commercial Paper Notes issued on an interest-bearing basis or
any such advances under a Support Agreement.

 

7

 

| CH\784520.6||

030466-0018

 



 

 



IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized as of the day and year first
above written.

ArvinMeritor Receivables Corporation, AS BORROWER

By:

/s/ Brian P. Casey

 

Name:

Brian P. Casey

 

Title:

President and Treasurer

ARVINMERITOR, INC., as initial Collection Agent

By: /s/ Brian P. Casey

Name: Brian P. Casey

Title:

Vice President and Treasurer

 

 

8

 

| CH\784520.6||

030466-0018

 



 

 

THREE PILLARS FUNDING LLC, AS A CONDUIT LENDER

By: /s/ Doris J. Hearn

Name: Doris J. Hearn

Title: Vice President

SUNTRUST BANK, as a Committed Lender

By: /s/ Heidi M. Khambatta

Name: Heidi M. Khambatta

Title: Director

Commitment:

$250,000,000

SUNTRUST CAPITAL MARKETS, INC., as Three Pillars Agent and as Administrative
Agent

By: /s/ R. Todd Shutley

Name: R. Todd Shutley

Title:

Managing Director

ANNEX A

LENDERS AND CO-AGENTS

THREE PILLARS GROUP

 


Name


Commitment

Address for Notices

Conduit Lender

Three Pillars Funding LLC

n/a

c/o the Three Pillars Agent at the address below

 

Committed Lender(s)

SunTrust Bank

$250,000,000

SunTrust Bank

CIB US Diversified
303 Peachtree St.

10th Floor, MC 1928

Atlanta GA 30308

Attn: Andrew S. Lee

Portfolio Manager

Phone: 404/230-5223

Fax:       404/658-4905 

Email: andrew.lee@suntrust.com

Co-Agent

SunTrust Capital Markets, Inc. (the “Three Pillars Agent:”)

n/a

SunTrust Capital Markets, Inc.
26th Floor, MC3950
303 Peachtree Street
Atlanta, GA 30308
Attn:      Mary Hinsberg

Telephone: 404/658-4568

Facsimile: 404/813-5000

E-Mail:  TPFC.AssetManagement@SunTrust.com

 

 

 

 

9

 

| CH\784520.6||

030466-0018

 

 

 